Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 1 of 103




              EXHIBIT A
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 2 of 103   1
      L83WphoO

1     UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
2     ------------------------------x
      PHOENIX LIGHT SF LIMITED,
3     et al.,

4                       Plaintiffs,

5                  v.                               14 Civ. 10103 (JGK)

6     DEUTSCHE BANK NATIONAL TRUST
      COMPANY, et al.,
7
                        Defendants.
8                                                   Oral Argument
      ------------------------------x
9     COMMERZBANK AG,

10                      Plaintiff,

11                 v.                               15 Civ. 10031 (JGK)

12    DEUTSCHE BANK NATIONAL TRUST
      COMPANY, et al.,
13
                     Defendants.
14    ------------------------------x
                                                    New York, N.Y.
15                                                  August 3, 2021
                                                    10:00 a.m.
16    Before:
                               HON. JOHN G. KOELTL,
17                                                District Judge

18                                   APPEARANCES

19    WOLLMUTH MAHER & DEUTSCH LLP
           Attorneys for Plaintiffs
20    BY: DAVID H. WOLLMUTH
           JOHN R. HEIN
21         -and-
      CHRISTENSEN, MILLER, FINK, JACOBS, GLASER, WEIL & SHAPIRO
22    BY: JAY S. HANDLIN

23    MORGAN LEWIS & BOCKIUS LLP
           Attorneys for Defendants
24    BY: KEVIN J. BIRON
           MICHAEL S. KRAUT
25         BRYAN P. GOFF


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 3 of 103   2
      L83WphoO

1               (Case called; appearances noted)

2               THE COURT:    Good morning, all.      Please be seated.

3               All right.    I have two sets of motions.       There are the

4     defendants' motions for summary judgment, and I have the

5     plaintiffs' motion for partial summary judgment.          I'm familiar

6     with the papers.     I'll listen to argument.

7               Because of these conditions, we're asked to have

8     everyone masked.     But if everyone is vaccinated, they don't

9     have to be six feet away from each other in the well of the

10    courtroom.    Please keep your voices up.       It's not so easy to

11    hear you all, so keep your voices up.        Speak distinctly.     Do

12    the best you can with the masks.       If at any time anyone can't

13    hear me, just raise your hand.

14              Let's start with the defendants' motion for summary

15    judgment.

16              MR. BIRON:    From the podium, your Honor?

17              THE COURT:    Yes, you can speak from the podium.

18              MR. BIRON:    Good morning.

19              THE COURT:    Good morning.

20              MR. BIRON:    Your Honor, these lawsuits are the most

21    recent wave --

22              THE COURT:    Make sure to speak somewhat slowly for the

23    court reporter.

24              If at any time the court reporter can't hear or is

25    bothered by how quickly the lawyers are speaking, just let me


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 4 of 103   3
      L83WphoO

1     know.

2               Mr. Goff.

3               MR. BIRON:    Mr. Biron.

4               THE COURT:    Mr. Biron.    OK.

5               MR. BIRON:    In these cases, plaintiffs attempt to hold

6     the RMBS trustees responsible for losses on mortgage loans in

7     the RMBS trusts that arose in connection with the financial

8     crisis.   Courts have now decided summary judgment motions in

9     seven of these cases.      In each decision, the court granted the

10    trustee's motion, in whole or in part, and denied any motion

11    filed by plaintiffs in its entirety.        The same result is

12    compelled here.

13              For example, in Commerzbank's case against U.S. Bank,

14    the court granted the trustee's summary judgment motion in

15    part.   The court held that all claims subject to Germany's

16    three-year statute of limitations --

17              THE COURT:    That was Judge Pauley's decision?

18              MR. BIRON:    Yes, your Honor.

19              THE COURT:    OK.   By the way, are the seven cases

20    listed somewhere in your brief?

21              MR. BIRON:    I'm not sure if they're listed in one

22    place, but I'm happy to list them now if that would be helpful.

23    I mean I believe they're all cited in the brief or in the

24    notices of supplemental authority, your Honor.

25              THE COURT:    Yes, I know.     I've been serially gifted


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 5 of 103     4
      L83WphoO

1     with notices of supplemental authority over the years, so list

2     them now with the cites.      I know Judge Pauley's decision.

3                What are the others?

4                MR. BIRON:   So, the others are American Fidelity

5     Assurance Company v. Bank of New York-Mellon, 2020 WL 3790710.

6     That decision's from the Tenth Circuit affirming American

7     Fidelity Assurance Company v. Bank of New York-Mellon and the

8     cite for the lower court, district court decision is 2018 WL

9     6582381.

10               The next case is the one that I just referenced, which

11    is Commerzbank v. U.S. Bank.       The cite for that is 2020 WL

12    2036723.    In addition, reconsideration of that decision was

13    denied at 2021 WL 603045.

14               The next decision is Phoenix Light v. U.S. Bank.             The

15    cite for that is 2020 WL 1285783, and reconsideration of that

16    decision was denied at 2020 WL 4699043.

17               The next decision is Fixed Income Shares Series M v.

18    Citibank, N.A.     The cite for that is 314 F.Supp.3d 552.

19               The next decision is Phoenix Light v. Bank of New

20    York-Mellon.    The cite for that is 2017 WL 3973951.

21               The next cite is Policemen's Annuity and Benefit Fund

22    of the City of Chicago v. Bank of America.         The cite for that

23    is 2013 WL 5328181.

24               And finally, the seventh decision is Oklahoma Police

25    Pension and Retirement v. U.S. Bank.        The cite for that is 986


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 6 of 103   5
      L83WphoO

1     F.Supp.2d 412.

2               THE COURT:    OK.

3               MR. BIRON:    As I was noting, in Judge Pauley's

4     decision in Commerzbank's case against U.S. Bank, he held all

5     claims subject to Germany's statute of limitations were

6     time-barred.    He held plaintiffs had no standing with respect

7     to certificates that had been sold before the case was

8     commenced, and he also held that absent explicit language in

9     the governing agreement, the trustee had no pre-EOD duty to

10    enforce any repurchase claims.       These holdings are equally

11    applicable here.

12              Similarly, in Phoenix Light's case against Bank of New

13    York, the court denied plaintiff's motion in its entirety and

14    granted the trustee's motion as to most of plaintiff's claim.

15    The court held that plaintiffs had failed to adduce the

16    necessary loan-by-loan and trust-by-trust evidence to survive

17    summary judgment, and again, plaintiffs' claims here suffer

18    from those same fatal flaws.

19              As we mentioned at the outset, your Honor, my partner

20    Michael Kraut and I are going to be walking through the

21    specific reasons why the Court should grant the defendants'

22    summary judgment motion.

23              THE COURT:    By the way, when you're on loan by loan

24    and trust by trust, could you explain to me in greater detail

25    what the difference is between phase 1 discovery and phase 2


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 7 of 103    6
      L83WphoO

1     discovery.    Isn't some of the material that would relate to

2     loan-by-loan and trust-by-trust issues reserved for phase 2

3     discovery?

4                MR. BIRON:   No, your Honor, I don't believe so.        And

5     the reason is because for pre-EOD claims, plaintiffs need to

6     show that the trustee had loan-specific notice and knowledge of

7     an alleged representation and warranty breach.          And so in phase

8     2 is where we're going to do loan re-underwriting, and that's

9     to go get discovery about loans that are in the trust and see

10    if they violated the rep and warranty, the representations and

11    warranties that were made about them by the warrantors.

12    However, for plaintiffs to survive summary judgment, they need

13    to come forward with loan-specific evidence not only that there

14    was a breach of a representation and warranty of trust but that

15    the trustee actually had notice of the breach.

16               And so that's part of discovery that took place in

17    phase 1.    And similarly, for the trust by trust, which is

18    normally related to event-of-default issues, again, that was

19    the subject of phase 1 discovery.        And for plaintiffs to

20    survive summary judgment, they need to come forward with

21    trust-specific evidence that the trustee had actual knowledge

22    or, under some governing agreements, written notice of an event

23    of default.    And as we'll show today, your Honor, in the vast

24    majority of cases, plaintiffs have failed to meet that burden.

25               So as we were saying, is that Mr. Kraut and I will be


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 8 of 103   7
      L83WphoO

1     walking through the specific reasons why the Court should grant

2     defendants' motion and deny plaintiffs' motion.          To the extent

3     we don't address a particular issue raised in the briefing, our

4     intention is to rest on the papers.        I will first be addressing

5     certain of the gating legal issues, such as standing and

6     statute of limitations, before I move on to plaintiffs'

7     pre-event-of-default claims, and Mr. Kraut will then address

8     plaintiffs' post-event-of-default claims.

9               So, to start with standing, plaintiffs have not

10    presented evidence sufficient to raise a triable issue of fact

11    as to their standing to assert claims concerning certificates

12    they sold before these lawsuits.

13              THE COURT:    I'm sorry.    Concerning what?

14              MR. BIRON:    The certificates that were sold --

15              THE COURT:    Oh, all right.

16              MR. BIRON:    -- before the lawsuits.

17              THE COURT:    Got it.

18              MR. BIRON:    There is no dispute that none of the

19    buyers agreed that the plaintiffs would retain any litigation

20    claims.   Thus, to survive summary judgment, plaintiffs were

21    required to present evidence that raises a triable issue on

22    whether the sales were governed by the laws of a jurisdiction

23    under which claims against a trustee do not automatically

24    transfer to the buyer.      Plaintiffs have not met that burden.

25    If anything, the evidence plaintiffs presented shows the sales


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 9 of 103   8
      L83WphoO

1     were governed by New York law under which claims against the

2     trustee automatically transfer to the buyer.         To determine

3     governing law --

4               THE COURT:    Wait.   Could I just stop you for a moment

5     there.

6               The thrust of your argument, as I understand it, is

7     the plaintiffs have not provided sufficient information about

8     the purchasers of the sold certificates so that the conflict of

9     law, choice-of-law analysis to be applied under New York law

10    simply can't be done.      So because it's a standing issue and the

11    plaintiffs haven't established the residence of the purchasers,

12    the plaintiff group, Judge Pauley appears, in his decision, to

13    have said that because the certificates were registered with

14    the DTC in New York, New York law would apply and the

15    plaintiffs therefore lacked standing.        So my question is what

16    position do you want me to take: the position that I got from

17    your papers or Judge Pauley's decision?

18              MR. BIRON:    Your Honor, I believe the positions are

19    consistent with one another, and I do believe that the absence

20    of information and evidence about who the actual buyers are is

21    sufficient.    But that being said, is that the evidence

22    presented by plaintiffs here, again, shows that all the

23    securities are registered in the name of the DTC in New York.

24    And so, yes, your Honor, I would ask for a finding that in

25    light of the evidence presented here, either is insufficient to


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 10 of 103   9
       L83WphoO

1     demonstrate that they retain standing, and the reason for that

2     is because it appears it is governed by New York law under

3     which claims were automatically transferred -- I'm sorry.

4                THE COURT:    I'm sorry.    You said two separate things,

5     which are not the same.      You said that the certificates are

6     governed by New York law and we don't know the residence of the

7     purchasers.      Those are two somewhat different positions, and I

8     saw from your papers that not all of the certificates that were

9     sold were registered with the DTC.        Some of them are, most of

10    them are, but not all.

11               MR. BIRON:    That's incorrect, your Honor.

12               THE COURT:    Hold on one second, please.

13               OK.

14               MR. BIRON:    So, to respond to your question, your

15    Honor, the evidence shows that all sold certificates were

16    registered with the DTC in New York, and I refer the Court to

17    plaintiffs' responses to paragraph 41 of our Phoenix Light 56.1

18    and paragraph 44 of our Commerzbank 56.1, including the trade

19    tickets that are cited in those paragraphs which show the sales

20    settled to the DTC in New York.

21               And so in response to your question, your Honor, is

22    that yes, I would like a finding consistent with the ruling by

23    Judge Pauley in Commerzbank v. U.S. Bank that given the DTC's

24    involvement, identical involvement as in Commerzbank, this

25    meant that the transactions occurred in New York and were


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 11 of 103   10
       L83WphoO

1     governed by New York law.

2                THE COURT:    OK.   Am I right that that is not the

3     position that you had taken in your original papers?           Because

4     those papers were drafted before Judge Pauley's decision.

5                MR. BIRON:    Correct, although I do believe that the

6     general position that we took, that plaintiffs could not come

7     forward with evidence showing that the sales were governed by

8     the law of a jurisdiction where the claims didn't automatically

9     transfer --

10               THE COURT:    Yes, I know.

11               MR. BIRON:    But yes, your Honor.

12               THE COURT:    I thought it was a simple question.

13               In your papers, you took the position the plaintiffs

14    have not shown the residence of the purchasers, and because we

15    don't know that, the plaintiffs haven't borne their burden, and

16    they lack standing with respect to the sold certificates.

17               Could you put your mask up.

18               MR. BIRON:    Sorry, your Honor.     Yes.

19               THE COURT:    Thank you.

20               And then along came Judge Pauley's decision, and you

21    would rather have me follow Judge Pauley, rather than the

22    position that you had taken in your brief.

23               MR. BIRON:    Yes, your Honor.

24               THE COURT:    OK.   Fair enough.

25               MR. BIRON:    The next category of claims where


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 12 of 103   11
       L83WphoO

1     plaintiffs do not have standing relates to certain certificates

2     at issue that plaintiffs never held.         I would just simply refer

3     the Court to pages 4 through 6 of our reply brief with respect

4     to that argument.

5                And the last category of claims relates to

6     certificates that were issued by the IMM 2005-7 trust.           And

7     what that trust agreement provides is that investors such as

8     plaintiffs do not have standing to bring any claims absent

9     consent of the insurer of the senior certificates, which was

10    Ambac.

11               There is no dispute that Ambac never consented to this

12    action, and in response, plaintiffs assert that under the

13    relevant agreement that consent condition was eliminated when

14    Ambac filed for bankruptcy.       However, your Honor, that argument

15    fails because the court overseeing Ambac's receivership held

16    that those contract clauses were unenforceable ipso facto

17    clauses.

18               THE COURT:    Did the decision from the Wisconsin court

19    mean that the clause was forever invalid or was stayed until

20    the conclusion of the bankruptcy or reorganization for Ambac?

21               MR. BIRON:    My understanding --

22               THE COURT:    Could I just finish.

23               MR. BIRON:    I apologize.

24               THE COURT:    Because it seems unusual for a

25    reorganization court to say that a provision that required


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 13 of 103   12
       L83WphoO

1     approval was invalid rather than that it was simply stayed

2     until the conclusion of the reorganization.          That's my

3     question.

4                MR. BIRON:    So, my understanding is that as part of

5     the receivership, the Wisconsin court held that those

6     provisions are invalid, and I believe that they remain invalid,

7     and my understanding is that because Ambac continues to have

8     obligations on the monoline insurance policy, that, you know, I

9     believe when it comes out of the reorganization --

10               THE COURT:    Keep your voice up.

11               MR. BIRON:    -- those provisions will continue to be

12    inapplicable.     I would ask the Court that -- I would be happy

13    to go and revisit the Ambac docket to see if there's further

14    guidance at this point because I do have to admit that I have

15    not reviewed the docket in preparation for this argument today.

16               THE COURT:    OK.   You cited, I think, several other

17    courts that have recognized the decision of the reorganization

18    court.    Do those decisions give any light on the question of

19    whether that provision that we're talking about was stayed or

20    rendered forever invalid?

21               MR. BIRON:    I do not believe that those decisions

22    speak at that level of specificity, but I do believe that they

23    all held that they were invalid, and I just don't think that

24    they placed a time limit as to how long, you know, they would

25    be invalid, based on my recollection of that.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 14 of 103   13
       L83WphoO

1                THE COURT:    OK.   Because the answer to that question,

2     it seems to me, may determine whether, if it simply stayed, the

3     claims that you're talking about should be dismissed or stayed.

4                MR. BIRON:    Your Honor, again, my understanding is

5     that because Ambac remains liable on the policy, and the whole

6     concept behind this is that because Ambac has that exposure,

7     they should be allowed to either essentially control whether

8     the litigation's commenced with respect to that trust -- I

9     believe that they were not only stayed; I believe that they

10    were essentially read out of the contract.          But again, with

11    your Honor's -- I would seek an opportunity to go and look at

12    the docket, because I don't want to speak out of turn.

13               THE COURT:    Thank you.    Sure.

14               There may be other issues that come up in the course

15    of the argument, and anyone can give me a letter, no longer

16    than two pages, on an issue that I bring up that's left open.

17    So both sides, no more than two pages.

18               Thank you.

19               MR. BIRON:    I will now turn to plaintiffs' time-barred

20    claims.

21               Under New York's borrowing statute, given that

22    plaintiffs are both nonresidents, they were required to file

23    their claims within the shorter of the applicable New York

24    statute of limitations and the statute of limitations for the

25    jurisdiction where the claims accrued, which is generally the


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 15 of 103   14
       L83WphoO

1     jurisdiction where the alleged injury was felt.          Most of

2     plaintiffs' claims are untimely under one or both of these

3     statutes of limitation.

4                First, most of plaintiffs' claims are time-barred

5     under Germany's three-year statute of limitations.           Your Honor

6     has already held on our motion to dismiss in the Commerzbank

7     case that most claims asserted by Germany's Commerzbank in this

8     action are governed, are subject to Germany's three-year

9     statute of limitations.      The evidence also establishes that the

10    German statute of limitations applies to the RMBS certificates

11    held by the Phoenix Light securitization, which was created by

12    failed German bank WestLB.

13               To summarize the relevant facts, German bank WestLB

14    originally owned these RMBS certificates.         Due to the financial

15    crisis, WestLB caused those certificates to be transferred to

16    the securitization trustee for the Phoenix Light trust in

17    exchange for all beneficial interests in that trust.

18    Thereafter, WestLB and its German successor EAA and WestLB's

19    owners owned all beneficial interests in that trust and bore

20    all losses on the certificates and assets in that trust,

21    including any losses on the RMBS at issue here.          Thus, any

22    injury related to RMBS certificates held by the Phoenix Light

23    securitization trust occurred in Germany, and thus, that's

24    where the claim accrued.

25               Now, Germany's three-year statute of limitations


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 16 of 103   15
       L83WphoO

1     begins to run at the end of the calendar year in which the

2     claim arose and plaintiff either has knowledge of the

3     circumstances giving rise to the claim or would have had such

4     knowledge in the absence of gross negligence.

5                Here, the evidence establishes that plaintiffs had

6     knowledge, or were grossly negligent in failing to have such

7     knowledge, of the circumstances giving rise to their claims in

8     the calendar year ending more than three years before the

9     applicable filing date.

10               Now, we have a few applicable filing dates, and I

11    would refer the Court to our papers on that, because we have

12    some claims -- for example, in Commerzbank, the action was

13    originally filed in December of 2015, which makes the German

14    statute of limitations date January 1, 2012, meaning that

15    plaintiffs had to be on notice -- or I'm sorry, had to be aware

16    of the factual circumstances prior to that date.           However,

17    Commerzbank amended their complaint in November of 2017 to add

18    additional new claims that do not relate back, and thus, with

19    respect to those claims, the applicable date to test the German

20    statute of limitations is January 1, 2014.

21               THE COURT:    This may be difficult for you, but, and if

22    you want to refer me to the specific pages of your brief,

23    you're welcome to, but could you tell me, assuming that the

24    German statute of limitations applies both to the Commerzbank

25    trust and to the Phoenix Light trust, which claims and which


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 17 of 103   16
       L83WphoO

1     trusts are barred by the statute of limitations and where I can

2     find that in your brief.

3                MR. BIRON:    Yes, your Honor.

4                In the Phoenix Light decision, the claims that would

5     be barred by the German statute of limitations would be all

6     claims related to the Phoenix Light certificates.

7                THE COURT:    I'm sorry.    All claims --

8                MR. BIRON:    Related to the Phoenix Light certificates.

9     And those certificates -- i.e, the RMBS certificates held in

10    the Phoenix Light securitization -- are identified in one of

11    the exhibits we submitted.

12               THE COURT:    Hold on.

13               Could you speak a little more distinctly so that the

14    reporter can get everything.        I know it's difficult with the

15    mask.

16               MR. BIRON:    Yes, your Honor.     I will try.

17               As I said, in Phoenix Light, with respect to our

18    German statute of limitation argument, the certificates are

19    defined in our brief as the Phoenix Light certificates, and I

20    will be able to provide your Honor with the exhibit to my

21    affidavit where those certificates are listed.          I do not have

22    it at my fingertips at the moment.

23               THE COURT:    So all the Phoenix Light certificates with

24    respect to all of the claims, including the 2014 downgrade

25    claims?


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 18 of 103   17
       L83WphoO

1                MR. BIRON:    No, your Honor.     Everything except for the

2     2014 downgrade claims.      We are making no argument on Phoenix

3     Light or Commerzbank relating to the 2014 downgrade claims on

4     this issue.

5                THE COURT:    So at the end of the day, you claim that

6     all claims on the Commerzbank certificates and all claims on

7     the Phoenix Light certificates, except relating to the 2014

8     downgrade claims, are barred under the German statute of

9     limitations.

10               MR. BIRON:    Yes, your Honor.

11               THE COURT:    OK.   All right.    And those are listed in

12    which exhibit?

13               MR. BIRON:    They're listed in the exhibit to my

14    declaration that was submitted in support of our summary

15    judgment motions, and I will have a cite for you, your Honor,

16    once I get back to counsel's table.         I do not have it at my

17    fingertips right now.

18               THE COURT:    OK.   That also depends on your argument

19    that new claims asserted in the subsequent complaints relate

20    back to the time of the original complaint; yes?

21               MR. BIRON:    It is dependent with respect to certain --

22    so, there were additional events of default in 2012.

23    Plaintiffs first added claims alleging that defendants breached

24    their obligations relating to the 2012 events of default when

25    they amended their complaint in 2017.         And yes, our Germany


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 19 of 103   18
       L83WphoO

1     statute of limitations argument related to the 2012 event of

2     default is dependent on a finding by your Honor that those

3     claims do not relate back to the original --

4                THE COURT:    Do not relate back.     OK.   And the reason

5     that they do not relate back, even though they relate to the

6     same trust, is what?

7                MR. BIRON:    The reason that they don't relate back is

8     because in the earlier complaints, plaintiffs did not even

9     mention any declared events of default.         None of them.    They

10    did not allege that plaintiffs -- I'm sorry, that defendants

11    violated any duty in connection with a declared event of

12    default.    Their only allegation was that defendants had failed

13    to declare events of default based on alleged servicing

14    breaches.    And so this is an entirely new set of circumstances,

15    and we were not on notice of this claim before 2017.

16               THE COURT:    I don't recall that Judge Pauley dealt

17    with a similar argument.       Did he?

18               MR. BIRON:    Judge Pauley did not deal with the

19    relation-back argument, your Honor.

20               THE COURT:    Was this beforehand?

21               MR. BIRON:    I don't -- I don't know the answer to that

22    question, your Honor.      I know that it wasn't dealt with in the

23    opinion.

24               THE COURT:    OK.

25               MR. BIRON:    But again, in connection with the two-page


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 20 of 103   19
       L83WphoO

1     letter, I can certainly look at the briefing and answer that

2     question, your Honor.

3                THE COURT:    OK.   Judge Pauley plainly agreed with you.

4     Are there any other cases directly on point where other judges

5     have dealt with the statute of limitations, applied the German

6     statute of limitations and found similar claims time-barred?

7                MR. BIRON:    Judge Pauley's the only judge who has

8     addressed this issue in the context of the RMBS trustee

9     lawsuits.

10               THE COURT:    There's also no case that disagrees with

11    Judge Pauley.

12               MR. BIRON:    That's correct, your Honor.

13               THE COURT:    OK.

14               All right.    Thank you.

15               MR. BIRON:    Your Honor, I'd like to move on briefly

16    just to touch on -- then there's also two categories of

17    plaintiffs' claims that are time-barred under New York's

18    six-year statute of limitations.

19               The first category, again --

20               THE COURT:    Could I just stop you for a moment.

21               The issue with the New York statute of limitations is

22    an issue that I wouldn't have to reach if I agreed with you on

23    the German statute of limitations.

24               MR. BIRON:    You would need to reach it because there

25    are some certificates at issue in the Phoenix Light action, for


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 21 of 103   20
       L83WphoO

1     example, that aren't governed by the German statute of

2     limitations, and so if you decide the German statute of

3     limitations in favor of defendants, that's going to eliminate

4     all claims in the Phoenix Light action relating to the Phoenix

5     Light certificates, but there are other -- I'm sorry, all

6     claims other than those related to the 2014 events of default.

7                But there are other certificates that are at issue in

8     that action, and we don't argue that those claims are governed

9     by the German statute of limitations.         And so for those, we're

10    arguing that there are claims that are time-barred under New

11    York's six-year statute of limitations.

12               THE COURT:    Which claims in the Phoenix Light case are

13    not barred, you claim are not governed by the German statute of

14    limitations?

15               MR. BIRON:    Claims relating to any certificate other

16    than those in the Phoenix Light securitization.

17               THE COURT:    Other than?

18               MR. BIRON:    Other than those in the Phoenix Light

19    securitization.

20               THE COURT:    And are those certificates conveniently

21    listed somewhere?

22               MR. BIRON:    They are, your Honor, and when I provide

23    you with the exhibits -- I'm sorry.        When I provide you with

24    the exhibit number for the Phoenix Light certificate, I will

25    also provide the exhibit number that identifies all the other


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 22 of 103   21
       L83WphoO

1     certificates as well.

2                THE COURT:    OK.   Thank you.

3                MR. BIRON:    So, with respect to the New York statute

4     of limitations, your Honor, these relate to the same events of

5     default that we were just speaking about that were first

6     identified in the 2017 amendment, and thus, our argument is

7     again dependent on a finding by your Honor that those claims do

8     not relate back.

9                The other claims that we have demonstrated are

10    time-barred under New York law relate to certain notices of

11    representation and warranty, alleged breaches that the trustee

12    received more than six years before these actions were filed.

13    And with respect to any claim that the trustee breached its

14    duties by not taking action with respect to those notices,

15    they're time-barred because, as I said, the notices were

16    received more than six years before plaintiffs filed their

17    actions.

18               I would like to now turn briefly to the topics of

19    bankrupt warrantors and settled repurchase claims.

20               Plaintiffs do not oppose defendants' motion for

21    summary judgment as to any claims arising from defendants'

22    failure to take enforcement action against a warrantor that

23    filed for bankruptcy more than six years before these cases

24    were commenced.     And the reason is, your Honor, anything more

25    than six years before is time-barred, and after they filed for


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 23 of 103   22
       L83WphoO

1     bankruptcy, the trustees were precluded from doing anything as

2     a result of the automatic stay.

3                I'll briefly touch on settled claims.

4                We've established that with respect to eight of the

5     trusts at issue, defendants settled any claims against one of

6     the warrantors, known as Fremont Investment & Loan, in exchange

7     for millions of dollars.

8                THE COURT:    Could I stop you, before we leave bankrupt

9     warrantors.

10               Is there a difference between the parties as to what

11    trusts this argument goes to?       Is there a difference between

12    whether there are multiple warrantors and only one warrantor

13    goes bankrupt?     And is summary judgment being sought with

14    respect to all trusts with respect to where there are more than

15    one warrantors and only one goes bankrupt?

16               There are some trusts which have a single warrantor

17    and the warrantor goes bankrupt.        So what's the scope of the

18    argument for summary judgment?

19               MR. BIRON:    So, the scope of the argument is that with

20    respect to a trust that has multiple warrantors and one of them

21    went bankrupt, we are only seeking summary judgment as to

22    plaintiffs' argument that defendants should have pursued claims

23    against the bankrupt warrantor.        We are not seeking summary

24    judgment on a trust level.       However, there are eight trusts,

25    and they're identified on Goff Reply Exhibit 10, where the only


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 24 of 103   23
       L83WphoO

1     warrantors were entities that went bankrupt more than six years

2     before the applicable filing date.

3                THE COURT:    OK.   It is a highly specific claim as to

4     which you are seeking summary judgment.         I mean we're dealing

5     with numerous claims with respect to 85 trusts, and you say

6     there's this little piece, one claim relating to eight trusts

7     where there's a single bankrupt warrantor and I should grant

8     summary judgment dismissing that claim even though there are

9     other claims relating to the same trust.

10               MR. BIRON:    No, your Honor.     That isn't what I said.

11    At least I didn't -- let me clarify if it is what I said.

12               So, there are eight trusts, and they're identified on

13    Goff Reply Exhibit 10, where the only warrantor -- the only

14    warrantor -- is an entity that went bankrupt.          And so with

15    respect to those eight trusts, what I'm seeking is summary

16    judgment that defendants did not breach any duty by not

17    pursuing claims against those bankrupt warrantors, and that's

18    for the entire trust.

19               THE COURT:    Yes, I understand that, but that's only

20    one claim being asserted with respect to those eight trusts.

21    There are other claims that the plaintiffs say they're entitled

22    to judgment on because the defendant trustee did not pursue

23    other duties with respect to that trust.         Isn't that right?

24               MR. BIRON:    Well, the plaintiffs' claims generally

25    fall into two different categories.        One is a failure, is an


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 25 of 103   24
       L83WphoO

1     alleged failure by defendants to put back loans that were

2     allegedly breaching reps and warranties to the warrantor.             And

3     the other claim, as I understand it, is that they allege in

4     certain circumstances that the trustee should have, perhaps,

5     taken action against the servicers to those trusts.           But a

6     finding that the trustee did not violate any obligation to

7     seek, to put back loans with respect to these trusts is a

8     significant ruling in this case and, I think, will have a large

9     impact on the case potentially going forward.

10               THE COURT:    But that's different from a statement

11    that, a finding, let's just say with respect to the eight

12    trusts that there is no claim with respect to claims against,

13    or that the trust should have acted against a bankrupt

14    warrantor.    You're not saying, I don't think, that there would

15    not be other claims on behalf of that trust simply because

16    there are no claims that the trust could have made against the

17    bankrupt warrantor.

18               MR. BIRON:    I mean I think what I'm saying is that

19    with respect to those trusts -- I think we're saying the same

20    thing, your Honor.      From what I understand is that any claim

21    that the trustee failed to pursue some type of a repurchase

22    action against those warrantors --

23               THE COURT:    Let me put it simply.

24               MR. BIRON:    OK.

25               THE COURT:    There are eight trusts where the sole


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 26 of 103   25
       L83WphoO

1     warrantor on the trust is a bankrupt entity.          Can I enter

2     judgment in favor of the defendants that the plaintiffs have no

3     claim with respect to those eight trusts because there was a

4     bankrupt warrantor?

5                MR. BIRON:    We're not seeking that judgment, your

6     Honor.

7                THE COURT:    OK.   That was my point.     So what actually

8     is the judgment that I'm being asked to enter?          I realize you

9     want me to say, and there doesn't appear to be any opposition,

10    that there is no claim that the eight trusts should have

11    pursued claims against the bankrupt warrantor.          OK.   That, of

12    course, leaves open what other claims the plaintiffs may be

13    asserting on behalf of those eight trusts against others.            Yes?

14               MR. BIRON:    Yes, your Honor.

15               THE COURT:    OK.   And so you all are looking forward to

16    a trial before a jury eventually in which these individual

17    claims are picked apart that way?

18               MR. BIRON:    Eventually, yes, your Honor, but I think

19    probably more to the point of the summary judgment ruling here,

20    I think that to the extent that the case is limited and what I

21    would call right sized, I think that it increases the

22    possibility that the parties may engage in meaningful

23    discussions about the claims, if any, that remain in the case.

24    And so, you know, I think these are significant claims, and if

25    they're found to be out of the case, which, as you know, there


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 27 of 103   26
       L83WphoO

1     is no opposition, I think it has a meaningful impact on

2     potentially how the parties would value the case.

3                THE COURT:    OK.   That's a little like the plaintiffs'

4     argument on their motion for partial summary judgment, that I

5     should go through the case looking at various issues and give

6     what seem like advisory opinions to parts of issues in order to

7     assist the parties.      It's a long way away from Rule 56 and

8     granting a judgment even if only on liability.          But go ahead.

9     I understand your argument.

10               MR. BIRON:    I would just note I think that this is

11    distinguishable.     I think this is the issue that was before the

12    Fixed Income v. Citibank court, where the court granted summary

13    judgment on a similar set of facts.        And again, I would just

14    note that it's unopposed.

15               THE COURT:    Yes, I know.

16               MR. BIRON:    I'll move on.

17               With respect to the Fremont settlement, these

18    settlements occurred between 2008 and 2010.          They occurred

19    after notice to investors.       Two of them were approved by a

20    super majority of the investors; that's over 66-2/3 percent.

21    The other one was actually approved by a court order that held,

22    and I quote -- I'm sorry -- held that defendants were

23    "exonerated from liability" with a settlement.

24               As set forth in our papers, plaintiffs' attacks on

25    these settlements are unpled, untimely and baseless.           And I


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 28 of 103    27
       L83WphoO

1     would refer the Court to, you know, the argument particularly

2     at our reply, pages 21 through 23, where we address this.

3                I want to touch briefly, your Honor, on time-barred

4     repurchase claims.

5                THE COURT:    I'm sorry.    Time-barred?

6                MR. BIRON:    Time-barred repurchase claims.

7                So, from time to time defendants would receive a

8     letter from interested parties that would identify specific

9     loans that the parties alleged violated representations and

10    warranties.     Plaintiffs allege that defendants breached their

11    duties by not taking action with respect to those loans.            The

12    New York Court of Appeals, in the case Deutsche Bank v.

13    Barclays, has held that for defendant Deutsche Bank National

14    Trust Company in its capacity as RMBS trustee any put-back

15    claims must comply with California's four-year statute of

16    limitations, which begins to run at the closing of the trust.

17    And so what we're seeking a ruling on here is that with respect

18    to any notices that Deutsche Bank National Trust Company in its

19    capacity as RMBS trustee for certain of the trusts at issue, if

20    Deutsche Bank received that notice later than four years after

21    the closing date, Deutsche Bank could not have breached a duty

22    by failing to pursue a repurchase action because under the

23    Court of Appeals ruling any such claim was time-barred.

24               So, I would now like to move on to touch on an issue

25    that is not in our summary judgment briefing.          I would just


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 29 of 103   28
       L83WphoO

1     like to note it briefly.

2                It relates to champerty and it relates to Judge

3     Broderick's decision in Phoenix Light's case against U.S. Bank,

4     where Judge Broderick dismissed the case in its entirety,

5     finding that the assignment of claims to plaintiffs were void

6     as champertous and that plaintiffs lacked both prudential and

7     constitutional standing to pursue their claims.          We submitted

8     that in a notice of supplemental authority at ECF 363.           That

9     case is up on appeal with oral argument scheduled for September

10    23.

11               We believe that as it relates to standing, your Honor

12    could address it sua sponte, but absent guidance from your

13    Honor, what we intend to do and what we would like to do is if

14    the Second Circuit affirms that decision, plaintiffs would be

15    collaterally estopped from challenging it in this case, and so

16    at that point we would seek leave from your Honor to move for

17    judgment on that basis.      And again, that's absent any further

18    direction or instruction from your Honor on that issue.

19               THE COURT:    Well, you can certainly address it

20    subsequently, but that would only apply to assigned claims,

21    right?

22               MR. BIRON:    They're all assigned claims.

23               THE COURT:    So it would dispose of the entire case.

24               MR. BIRON:    Yes, your Honor.

25               THE COURT:    You're certainly welcome to make it in a


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 30 of 103   29
       L83WphoO

1     supplemental motion.

2                MR. BIRON:    Thank you.

3                I'd now like to move on to plaintiffs' claims related

4     to document-delivery failures.

5                As set forth in our papers, these claims are both

6     time-barred and abandoned, and they've already been ruled

7     time-barred by this Court.       By way of summary, in defendants'

8     Phoenix Light motion to dismiss, we specifically moved to

9     dismiss these claims as time-barred because the alleged

10    breaches occurred more than six years before the complaints

11    were filed.

12               THE COURT:    I thought I ruled on that in the motion to

13    dismiss, and I didn't think that the plaintiffs were pursuing

14    those claims.

15               MR. BIRON:    We didn't think so either, your Honor.

16               THE COURT:    OK.

17               MR. BIRON:    So, we have a ruling on these claims from

18    your Honor that they're time-barred.         In the Commerzbank case

19    the plaintiffs amended their complaint, and I refer the Court

20    to the second amended complaint at paragraph 35, to make clear

21    that they were not asserting these claims, and under that

22    assumption is how we litigated the case.         And so we believe

23    this record clearly establishes that these claims are

24    time-barred; they're out of the case.         And so we would, to the

25    extent plaintiffs argue otherwise, we would ask for, I guess,


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 31 of 103   30
       L83WphoO

1     recognition of the Court's prior decision.

2                Now, I would like to lastly touch on

3     pre-event-of-default claims related to --

4                THE COURT:    Could I stop you, because that was an

5     issue I decided on the motion to dismiss.         I also dismissed

6     claims under the Trust Indenture Act and the Street Act.            And I

7     didn't see any arguments -- perhaps I missed them -- on these

8     motions relating to any claims under the Trust Indenture Act or

9     the Street Act.

10               Is it just assumed that those are no longer in the

11    case?

12               MR. BIRON:    Yes, your Honor.

13               With respect to the applicable sections of the Trust

14    Indenture Act that you ruled upon and the Street Act,

15    plaintiffs are not, have not attempted to pursue those claims

16    further, and they're not addressed in the briefing.

17               THE COURT:    OK.   Go ahead.

18               MR. BIRON:    So, I would like to move on to

19    pre-event-of-default claims related to alleged representation

20    and warranty breaches.

21               As a threshold matter, plaintiffs are entitled to

22    summary judgment -- I'm sorry.        Defendants are entitled to

23    summary judgment dismissing plaintiffs' claim that defendants

24    had a pre-event-of-default duty to investigate whether a loan

25    breached representation and warranties absent investor


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 32 of 103   31
       L83WphoO

1     direction to do so.      The governing agreement for each trust

2     provides that defendants' duties are limited to those

3     "specifically set forth in the agreement with respect to the

4     trustee and no implied covenants or obligations shall be read

5     into the agreement."

6                There is no provision in any governing agreement for

7     any trust that imposes a duty on defendants to investigate

8     anything absent direction from a specified percentage of

9     investors, which is normally 25 percent.         The absence of this

10    language is dispositive of this issue.         Consistent with that

11    contract language, New York's First Department has confirmed

12    that RMBS trustees do not have a duty to "notice to the

13    source," and that's Commerzbank v. Bank of New York-Mellon, 35

14    N.Y.3d. 363.

15               In addition, your Honor, numerous witnesses for both

16    Phoenix Light and Commerzbank testified that it was their

17    understanding that RMBS trustees had no duty to investigate

18    absent direction from the requisite percentage of investors.

19    In light of this, of all this evidence, defendants are entitled

20    to summary judgment on that issue.

21               Now I would like to turn to situations -- to the

22    pre-event-of-default duties relating to alleged representation

23    and warranty breaches.      So, plaintiffs claim that defendants

24    breached their duty to provide notice of alleged representation

25    and warranty breaches and to enforce put-back claims with


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 33 of 103   32
       L83WphoO

1     respect to those.

2                Under the governing agreements, the trustee and other

3     specified parties have certain duties if they "discover" or

4     under some agreements receive written notice of material

5     loan-level representation and warranty breaches.           The courts

6     that have addressed this issue have uniformly held that to

7     survive summary judgment on a pre-event-of-default

8     representation and warranty claim, a plaintiff cannot rely on

9     generalized proof.      Rather, the plaintiff must come forward

10    with evidence that the trustee received trust- and

11    loan-specific notice of alleged representation and warranty

12    breaches.

13               Thus, the gating question is whether plaintiffs have

14    come forward with evidence with respect to the trust at issue,

15    trust- and loan-specific evidence that defendant received such

16    notice.    As to the 22 trusts identified on Goff Reply Exhibits

17    12 and 13, the answer is no.       Plaintiffs have come forward with

18    no evidence that defendant ever received loan-specific notice

19    of any alleged representation and warranty violation.

20               The next question in this analysis is whether

21    plaintiffs have come forward with any evidence that defendants

22    received trust- and loan-specific notice.

23               THE COURT:    Could I get back to the question that I

24    raised earlier about the difference between phase 1 and phase 2

25    discovery.    Isn't it possible that that evidence would come


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 34 of 103   33
       L83WphoO

1     forward in phase 2 rather than phase 1?

2                MR. BIRON:    No, your Honor, it is impossible.

3                THE COURT:    I'm sorry?

4                MR. BIRON:    No.   It's impossible.

5                THE COURT:    It isn't possible.

6                MR. BIRON:    So, discovery in phase 1, plaintiffs had

7     an opportunity, and they did take voluminous discovery of

8     defendants, including whether or not defendants received

9     notice, communications from investors.         And again, the issue is

10    not whether there was a rep and warranty violation within, on a

11    loan or trust.     The issue at this stage is whether plaintiffs

12    have any evidence that the trustee received notice of an

13    alleged representation and warranty breach.

14               THE COURT:    OK.   Go ahead.

15               MR. BIRON:    So, as I was saying, the next question in

16    the, or the next stage in the analysis is whether plaintiffs

17    have come forward with evidence that defendant received loan-

18    or trust-specific notice of an alleged representation or

19    warranty breach and then failed to give notice to the

20    contractually specified parties.

21               As to all trusts, the answer to that question is no.

22    The evidence shows that each time defendants received such a

23    notice, defendants notified the specified parties.           That was

24    their practice.     That was their policy.      And defendants have

25    not -- I'm sorry.      Plaintiffs have not come forward with any


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 35 of 103   34
       L83WphoO

1     evidence to the contrary.       Thus, defendants are entitled to

2     summary judgment on all of plaintiffs' pre-event-of-default

3     notice claims.

4                I refer the Court to paragraphs 93 and 94 of our

5     Phoenix Light 56.1 statement and paragraphs 80 and 81 of the

6     Commerzbank 56.1 statement, where this evidence is set forth.

7                Now, the next question, because there are two claims

8     here, plaintiffs allege that the defendants failed to give

9     notice in the mail, also alleges failed to enforce repurchase

10    obligations against the warrantor.        So the next question is

11    whether the relevant agreements that, with respect to the

12    trusts that remain imposed a duty on defendants to enforce any

13    warrantor's repurchase obligations.

14               As to the 37 trusts on Biron Phoenix Light Exhibit 56

15    and Biron Commerzbank Exhibit 56, there's no provision in the

16    governing agreement providing that defendant had any such duty.

17    For the 23 trusts identified on Biron Phoenix Light Exhibit 57

18    and Biron Commerzbank Exhibit 57, the governing agreements

19    provide that defendants only had such a duty if directed to do

20    so by the depositor of the trust, and there is no evidence in

21    the record that that condition was ever met.          Thus, with

22    respect to those 60 trusts, defendants are entitled to summary

23    judgment that it did not breach, not have or breach any duty to

24    pursue enforcement action against the warrantor.

25               Now, in an attempt to avoid this result, plaintiffs


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 36 of 103   35
       L83WphoO

1     argue that the language in the governing agreements whereby the

2     trustee agreed to hold the trust fund and "exercise the rights

3     referred to above" for the benefit of the certificate holders

4     somehow imposed an enforcement duty on defendants, that

5     argument fails for several reasons.

6                First, as I noted earlier, the language in all of

7     these governing agreements provides that prior to an event of

8     default, defendants' duties are limited to those specifically

9     set forth in the agreement.       And the language cited by

10    plaintiffs does not specifically impose a duty on the trustee

11    to enforce anything.      Rather, reading the agreement as a whole

12    and taking into account well-settled trust law, it's apparent

13    that the "rights referred to above" language was not intended

14    to impose any specific obligation on the trustee.           Rather, that

15    language was included because to create a common law trust, the

16    trust agreement must include an agreement by the trustee to

17    hold and use the trust property for the benefit of others.

18               I refer the Court to the authority at page 37 of our

19    reply brief, which includes citation to the restatement (third)

20    of trust.

21               THE COURT:    In order to grant you summary judgment on

22    that argument, I would have to determine that the language of

23    the governing agreement is unambiguous.

24               MR. BIRON:    Yes, your Honor.     And that's what Judge

25    Pauley found in the Commerzbank v. U.S. Bank decision.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 37 of 103   36
       L83WphoO

1                THE COURT:    I'm sorry?

2                MR. BIRON:    That's what Judge Pauley found in the

3     Commerzbank v. U.S. Bank decision.        And I will note that other

4     jurists have come down on the other side of that issue as well.

5                And just to briefly address, to the extent that

6     plaintiffs contend that defendant is collaterally estopped from

7     contesting their interpretation of this language by an order

8     denying Deutsche Bank's motion to dismiss in another RMBS case,

9     that argument fails.      Among other reasons, the doctrine of

10    collateral estoppel is inapplicable to an order denying a

11    motion to dismiss, and I would note that in Judge Pauley's

12    decision, which was on summary judgment in Commerzbank v. U.S.

13    Bank, the court found the opposite.         So if anyone here is

14    collaterally estopped, it would be Commerzbank.

15               Your Honor, unless your Honor has any questions about

16    what I just covered, I would turn the podium over to Mr. Kraut

17    to cover the post-event-of-default claims.

18               THE COURT:    All right.

19               MR. KRAUT:    May I begin, your Honor?

20               THE COURT:    Yes.   Go ahead.

21               MR. KRAUT:    Good morning, your Honor.

22               As my partner Mr. Biron said, I will be speaking about

23    plaintiffs' claims relating to the trustee's alleged

24    post-event-of-default duties and whether certain events of

25    default even occurred.      Plaintiffs' post-event-of-default


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 38 of 103   37
       L83WphoO

1     theories fail for many reasons.        I'll walk through three

2     primary points today.

3                No. 1, events of default are specific contractually

4     defined events, and plaintiffs have no admissible evidence that

5     each necessary element of an event of default occurred as to

6     what I'll refer to as the disputed events of default and that

7     the trustee had the requisite knowledge of them;

8                No. 2, even if the Court finds that a disputed event

9     of default occurred, plaintiffs have not proven that the

10    trustee acted imprudently;

11               And No. 3, when undisputed events of default occurred,

12    the trustee acknowledged them and acted as a prudent person.

13               As I'll explain, these points warrant summary judgment

14    for defendants.     At a minimum, there are disputed issues of

15    fact that prevent summary judgment for plaintiffs.           At this

16    stage --

17               THE COURT:    I thought this was your motion for summary

18    judgment.

19               MR. KRAUT:    I was going to be addressing these

20    issues -- the evidence on both motions is effectively similar.

21    I don't know.     Do we want to --

22               THE COURT:    Perhaps I should listen to the plaintiffs'

23    motion for summary judgment, and you can respond if you wish.

24               But go ahead.

25               MR. KRAUT:    We could do this whichever way your Honor


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 39 of 103   38
       L83WphoO

1     prefers.    I thought it would be efficient to address, and

2     hopefully concisely as I could, the issues that relate to the

3     post-event-of-default claims that attach to both motions.

4                THE COURT:    Keep your voice up.

5                MR. KRAUT:    Your Honor, it was my intent to try to

6     efficiently address the issues relating to plaintiffs'

7     post-event-of-default claims that are attached to both our

8     motions and plaintiffs' motions.        I thought that would be most

9     efficient.

10               THE COURT:    OK.   Just as an overview, I would have

11    thought that the arguments with respect to the

12    post-event-of-default duties that are raised in the plaintiffs'

13    motion for partial summary judgment and that are responded to

14    in your motion also raise issues of fact, as you were just

15    saying for your third point, so that it would not be possible

16    for me to issue summary judgment finding that the evidence was

17    so clear that the defendants breached post-event-of-default

18    duties.    So following that, one would think that it would not

19    be possible to grant summary judgment to the plaintiffs or to

20    the defendants on post-event-of-default duties of the trustees.

21               MR. KRAUT:    Your Honor, I would say --

22               THE COURT:    Your third point, that you were just going

23    to make to me, was there are issues of fact that make it

24    impossible to decide the post-event-of-default issues.           The

25    plaintiffs argue that the trustees did not act as a prudent


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 40 of 103   39
       L83WphoO

1     person would have acted under all of the circumstances.            The

2     defendants say no, that's not true; even though we didn't do

3     anything, it was actually prudent under the circumstances not

4     to do anything further than what we actually did, because there

5     were costs associated with doing anything further.           We

6     consulted internally.      We took some actions.      We didn't take

7     other actions.     But you can't decide on a motion for summary

8     judgment that what we did, the defendants say, was not what a

9     prudent person would have done under all of the circumstances.

10               So it's not so clear to me under all of the

11    circumstances why in support of the defendants' motion for

12    summary judgment you want to tell me that there are issues of

13    fact with respect to what the trustees did after events of

14    default and that they failed to act -- that there are issues of

15    fact as to whether they acted as they should have acted, as a

16    prudent person.

17               MR. KRAUT:    Let me try to clarify, your Honor.

18               We agree -- and make no mistake about this; we will be

19    as clear as we can -- that the issue of prudence raises

20    questions of fact.      We cite four or five cases on that point.

21    We don't think there's any serious dispute about that.

22               Towards the end of Mr. Biron's remarks, he identified

23    a few situations where we don't believe this, where trustee --

24    let me come back here.

25               To the extent that the plaintiffs are arguing that


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 41 of 103   40
       L83WphoO

1     prudence required the trustee to pursue repurchase claims when

2     there are failed warrantors, where there are warrantors who

3     could not have paid and there's evidence that we put in the

4     record from our experts demonstrating which warrantors would

5     not have been able to pay and there's no rebutted evidence on

6     that, to the extent there are time-barred claims, to the extent

7     there are settled claims, to the extent that plaintiffs are

8     arguing that a prudent trustee would have done those things, we

9     don't believe there's any evidence in the record that could

10    possibly support that the trustee failed to act as a prudent

11    person by not pursuing those claims.

12               With the exception of those which we don't know, we

13    don't believe are seriously contested, we agree with your Honor

14    that prudence is an issue.       But we agree with what I believe

15    your Honor was saying that issues of prudence or fact issues

16    are not resolvable on a motion for summary judgment and no

17    court, to our knowledge, has ever found a trustee imprudent as

18    a matter of law at this stage.

19               THE COURT:    OK.

20               MR. KRAUT:    So with that, I'll focus on the first two

21    points.

22               At this stage, plaintiffs need sufficient admissible

23    evidence for each trust that a contractually defined event of

24    default occurred, which for most trusts at issue here means a

25    servicer materially breached its contractual duties with


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 42 of 103   41
       L83WphoO

1     respect to loans in a particular trust and the servicer

2     received notice of the material breach and failed to cure

3     during a defined cure period;

4                Two, the trustee had actual knowledge or written

5     notice of the event of default, whichever is required under the

6     governing agreement, and the trustee failed to act as a prudent

7     person would have acted under the circumstances before the

8     event of default was cured.

9                THE COURT:    Which courts have been prepared to grant

10    summary judgment on those issues in favor of defendants?

11               MR. KRAUT:    Judge Caproni held that, that there was no

12    evidence of written notice or actual knowledge of breaches.              I

13    believe these issues were -- this is the same ruling in the

14    Tenth Circuit in American Fidelity.

15               THE COURT:    I'm sorry?

16               MR. KRAUT:    The Tenth Circuit in American Fidelity, I

17    believe, addressed these issues.        Those are the two that come

18    to mind right now.

19               THE COURT:    Which was Judge Caproni's decision?

20               MR. KRAUT:    Judge Caproni was in Phoenix Light v. Bank

21    of New York-Mellon.

22               THE COURT:    OK.   That was summary judgment?

23               MR. KRAUT:    Yes, your Honor.

24               THE COURT:    OK.

25               MR. KRAUT:    So, I'd like to start with plaintiffs'


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 43 of 103   42
       L83WphoO

1     assertion that servicers' property maintenance resulted in

2     events of default, and I'll make three points which demonstrate

3     plaintiffs' failure of proof.

4                First, there's no admissible evidence of actual

5     trust-specific servicer breaches.        Plaintiffs rely on

6     spreadsheets that municipalities sent to the trustees.           Besides

7     being inadmissible hearsay, those spreadsheets don't say what

8     plaintiffs claim they do.

9                Deutsche Bank administered approximately 2,000 trusts.

10    The spreadsheets that are in the record show that across all of

11    those trusts, a city was claiming unpaid tickets or water

12    bills, and those spreadsheets, when plaintiffs actually put

13    them in the record -- and they didn't always -- typically don't

14    say which trusts were involved.        Sometimes they don't even say

15    what the violation was.      And servicers frequently told the

16    trustee that violations were unwarranted, inaccurate, or had

17    been paid.

18               THE COURT:    Could you finish up in no more than five

19    minutes.

20               Go ahead.

21               MR. KRAUT:    Just to be clear, your Honor, the entire

22    post-event of default in five minutes?

23               THE COURT:    Yes.   Between you and your colleague,

24    you've gone on for an hour and a half, which is longer than I

25    usually keep a reporter without a break, and there's a whole


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 44 of 103   43
       L83WphoO

1     other argument, to say nothing of the response to your

2     arguments.    If you were before the Court of Appeals, you would

3     get 12 minutes.     An hour and a half is certainly generous.

4                MR. KRAUT:    Understood, your Honor.      I'll move as

5     quickly as I can.

6                THE COURT:    No.   Five minutes is as quickly as you

7     will.

8                MR. KRAUT:    Understood, your Honor.

9                So, with the servicers' property maintenance, there's

10    no events -- admissible evidence of actual trust-specific

11    servicer breaches.      At this stage the plaintiffs can't just say

12    there must have been violations in the trust and the trustee

13    had to know about them.        That got them past their motion to

14    dismiss.    That doesn't work at summary judgment, and as Judge

15    Caproni explained in the Phoenix Light v. Bank of New York

16    case, the plaintiffs can't rely on generalized proof or

17    evidence of pervasive breaches.        And I'll list these off

18    instead of walking through the argument for time reasons.

19               But even if the spreadsheets reflected property

20    violations, that's not the same thing as showing servicer

21    breaches.    Servicers have to service responsibly, but there are

22    many reasons why municipal tickets could arise without servicer

23    fault.    The condition may have existed before the property

24    became REO.     It may have happened afterwards.       Sometimes the

25    servicer was --


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 45 of 103   44
       L83WphoO

1                THE COURT:    You're going to have to go slower for the

2     court reporter.

3                MR. KRAUT:    Bottom line, your Honor, plaintiffs took

4     no discovery from cities or from servicers, and they have no

5     idea which property violations actually occurred and whether

6     they resulted from servicer wrongdoing.         They have no idea

7     whether any of these breaches were material, whether the

8     violations, property violations were material servicer

9     breaches.

10               In one instance, the only trust-specific evidence for

11    REO 2006-M3 was one outstanding water bill.          The trust had

12    3,500 loans and over $700 million in principal.          That's plainly

13    not material but, at a minimum, a disputed issue of fact.

14               Briefly, even if the plaintiffs could establish

15    material servicer breaches, there are additional hurdles that

16    the plaintiffs would have to overcome for a servicer breach to

17    write them into an event of default.

18               THE COURT:    You just said that even if the plaintiffs

19    could prove that, there's a plain issue of fact, which was the

20    little introduction that I gave with respect to all of these

21    issues.    But go ahead.

22               MR. KRAUT:    Your Honor, all I meant to say is that

23    there are multiple things the plaintiffs have to show that they

24    haven't shown.     They haven't shown that property violations

25    actually occurred with admissible evidence.          They haven't


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 46 of 103   45
       L83WphoO

1     showed that if there were property violations those resulted

2     from servicer default.      They haven't showed that even if there

3     were breaches the violations were material, and now I was

4     saying that they haven't showed that they're cured.           All of

5     these things, and then after cured, if not cured and that the

6     trustee received actual knowledge that they had not been cured.

7     All of these things are requirements for the plaintiffs to

8     establish an event of default, and there's an absence of proof,

9     and therefore their claim with respect to property violation

10    EODs fails.

11               I'll mention briefly another type of servicer event of

12    default relating to what plaintiffs refer to as robo-signing.

13               There's no admissible loan- or trust-specific evidence

14    of robo-signing of a single loan in any trust, much less the

15    trustee's actual knowledge of such conduct, whether you're

16    looking at the testimony -- and I know the plaintiffs pick out

17    a couple excerpts, but when you read the whole testimony, when

18    you read the media allegations, it's plain that they were, that

19    the notices that trustees sent out or anything the trustees

20    knew about, quote, robo-signing came from media allegations

21    that were not trust-specific.       And again, as the courts have

22    emphasized, plaintiffs can't rely on notice of servicing

23    breaches to support a claim unless they can identify trust- and

24    loan-specific documents.       Judge Pauley agreed on that point.

25               I'll make one more point about the disputed events of


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 47 of 103    46
       L83WphoO

1     default, and I think I'll be out of time at that point.

2                Plaintiffs refer to servicers' annual statements of

3     compliance.     As a threshold matter, this claim is not even

4     pled -- this theory's not pled in the complaints.           Plaintiffs

5     amended multiple times, had opportunities to raise it; didn't

6     do it.    For one trust involving Fremont, plaintiffs say Fremont

7     failed to deliver a compliance statement.         Fremont wasn't even

8     a servicer of the trust when those statements were due.             And

9     they also need to show that the late statement -- as little as

10    one week in some instances -- was a material breach.           We

11    think -- well, I'll hold off on discussions of prudence.

12               Your Honor, those are my remarks with respect to the

13    disputed events of default.

14               THE COURT:    OK.   Thank you.

15               We'll take a five-minute break at this point.

16               (Recess)

17               THE COURT:    All right.    Please be seated.

18               All right.    Plaintiffs.

19               MR. WOLLMUTH:    Good afternoon, your Honor.       May it

20    please the Court.

21               THE COURT:    Good morning.

22               MR. WOLLMUTH:    Still morning.     Good morning, your

23    Honor.

24               Your Honor and madam reporter, I haven't done this

25    before with the mask, so if I'm either too fast or too quiet or


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 48 of 103   47
       L83WphoO

1     too booming, please let me know, and I'll try to fix it.

2                Your Honor, order of proceedings, I will oppose most

3     of these arguments.      Mr. Handlin will oppose pre-EOD duties and

4     post-EOD duties.     The other arguments I will handle.        And if I

5     may, I'm going to take standing and statute of limitations in

6     the main last, because I think I can hit a few points that your

7     Honor raised and the defendants brought out fairly quickly.

8                First, on the DTC issue, Judge Pauley does not apply

9     here at all in this context because he specifically applied

10    Ohio choice-of-law rules and looked for the place of

11    performance rather than the center of gravity required under

12    New York law.     It was a unique Ohio law decision, and Judge

13    Pauley expressly states that fact in the reconsideration

14    decision.

15               Judge Pauley also states he does not dispute other

16    decisions not considering DTC or not finding it controlling and

17    is not applying DTC to overrule center-of-gravity analysis done

18    in other RMBS cases, such as Judge Failla's decision in Pacific

19    Life, which is cited in our opposition at page 7 and is

20    directly on point.

21               THE COURT:    OK.   But why wasn't the defendants'

22    original position that if you apply the center-of-gravity

23    approach under New York choice of law, you have to know who the

24    ultimate purchasers are in order to be able to make that

25    center-of-gravity analysis?       And the plaintiffs concede that


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 49 of 103   48
       L83WphoO

1     they don't know what the residence was of the purchasers of

2     these certificates to whom they were sold.

3                MR. WOLLMUTH:    Yes, your Honor.

4                Defendants cite no case holding that every factor in a

5     center-of-gravity analysis must be identified and point in one

6     direction to reach a proper conclusion.         Nobody knows who the

7     buyers are, but some law has to apply.         And if I could just go

8     through it very quickly, what counts is the places of

9     contracting, negotiation, performance, the subject matter of

10    the contract and the domicile or place of business of the

11    parties.    No single factor is determinative.

12               And your Honor also asked questions about the scope of

13    this motion, the standing motion.        It's very limited.     There

14    are only 33 sold certificates.

15               THE COURT:    Oh, I know.    This argument with respect to

16    sold certificates relates just to the sold certificates.

17               MR. WOLLMUTH:    And it's only 33 of 128, 27 for Commerz

18    and six for Phoenix Light.

19               Taking first the Commerz sale, we have submitted the

20    uncontradicted sworn declaration of Robert Boelstler, and it

21    demonstrates, which is more than enough to carry our burden at

22    this stage, showing that the claims were not transferred, that

23    the transactions were negotiated in London between Commerzbank

24    London employees and eight specifically identified London

25    buyers.    The certificates were held by Commerzbank in London.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 50 of 103   49
       L83WphoO

1     The sales were booked in London by Commerzbank's recordkeeping

2     employees.    Commerzbank solicited bids for the certificates in

3     London via an auction in which it invited only London banks to

4     bid.    All eight London banks were principal purchasers.          We

5     have submitted the trade tickets in support of the

6     transactions.     Grouping the relevant contexts together clearly

7     states that English law governs.

8                THE COURT:    But the location of London branches has

9     been traditionally devalued, if you will.

10               MR. WOLLMUTH:    And we had that conversation, your

11    Honor.    That is when -- not under a grouping-of-context

12    analysis, that is under determining where the place of injury

13    is felt.    This is different.     OK?   The facts occurred in

14    London, and I tried the branch argument regarding where the

15    impact of injury was felt, and your Honor correctly rejected

16    it.    But none of those cases have anything to do with the

17    center-of-gravity analysis.

18               The only argument that Deutsche makes is

19    self-defeating.     The cases they cite are at page 3 of their

20    reply, and they say the residence of brokers is a nonfactor,

21    and we have a similar case as well.        So this was -- the buyers

22    were not brokers, so it's not even relevant, the string cite

23    they have at page 3 of their opposition.         The buyers were

24    banks.

25               Next, as to the three -- six Phoenix Light


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 51 of 103   50
       L83WphoO

1     certificates, the evidence is that the sales were controlled by

2     Cayman and Irish law, and what we have there is these are Irish

3     and Cayman entities that did the transactions, respectively.

4     That's where the sellers are.       The buyers were brokers.       On

5     both sides there was a collateral manager that brokered the

6     Phoenix Light certificates to receiving brokers, but all the

7     other factors that the Court can look to indicate either Irish

8     law or Cayman law, and that is explained in detail in our

9     papers.

10               But getting back to the, if DTC was even a factor to

11    be weighed in a grouping analysis, that is not even argued by

12    Deutsche Bank, and it cannot be a basis for granting their

13    motion.

14               Second, your Honor asked a couple questions about

15    champerty, and I just wanted to address those briefly.

16               THE COURT:    I didn't think I did.      I thought that the

17    champerty argument was noted by counsel on the other side as

18    not having been raised in these papers and up before the Second

19    Circuit, and I said counsel can make that argument in a

20    supplemental motion after the Second Circuit decides its case.

21               MR. WOLLMUTH:    OK.   Your Honor, champerty is before

22    the Court on three certificates, but they said that your Honor

23    need not consider the issue on reply.         If your Honor didn't ask

24    the question, I apologize.        Maybe it was counsel.

25               THE COURT:    No.   It's OK.   You never need to


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 52 of 103   51
       L83WphoO

1     apologize.    I don't think I asked the question on champerty,

2     and it seems clear to me that the defendants are not raising an

3     issue of champerty on these motions.

4                MR. WOLLMUTH:    And my point, your Honor, is that they

5     should not get another bite at the apple.         They made the

6     argument as to three certificates.        They withdrew the argument

7     in their reply.     It's over.    Now, if the Court wants to raise

8     it sua sponte, we understand.

9                THE COURT:    No, no, no.    I would not raise the issue

10    of champerty sua sponte on these motions.         If there's a

11    subsequent decision by the Court of Appeals and a subsequent

12    motion, certainly if there's guidance from the Court of Appeals

13    on the issue, I would have it briefed on a supplemental motion.

14               MR. WOLLMUTH:    Thank you, your Honor.

15               Moving back to a couple of the preliminary issues that

16    have been raised either by the Court or by the defendants'

17    arguments, the defendants always say, and I know your Honor

18    won't be swayed by this, but that the plaintiffs are getting

19    killed in all these cases.       That is absolutely not true.       Judge

20    Pauley took U.S. Bank behind the woodshed for its shocking

21    conduct in the face of vast breach notices, finding events of

22    default in every trust and marveling at the trustee's, his

23    word, "paralysis" in light of the breach notices that it had

24    received.

25               THE COURT:    No, but defendants raise the fair point


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 53 of 103   52
       L83WphoO

1     that they say there are seven cases in which courts have

2     dismissed similar claims on summary judgment, and there are no

3     cases, they say, which have granted summary judgment on behalf

4     of parties similar to yours in claims against trustees.            So

5     fair question.     Have there been any?

6                MR. WOLLMUTH:    I'm unaware of any offensive summary

7     judgment motions being granted, but I'm unaware of any being

8     denied.    I do take issue with -- and Mr. Handlin indicates

9     there may be one, but that's really his bailiwick.

10               The cases that are in the Southern District have not

11    poured these cases out by any means.         We have hundreds of

12    millions, a couple hundred million of damages going to trial in

13    Judge Pauley's case, and we have meaningful damages going to

14    trial in Judge Caproni's case.        So I think the defendants are

15    overstating their success a bit.

16               Some of the other cases are outside of this

17    jurisdiction -- American Fidelity, Western and Southern v. Bank

18    of New York, and I'm not at all familiar with American

19    Fidelity -- but I believe we address all of them in our briefs.

20               Next, the defendants argue that this case must be

21    proven loan by loan and trust by trust, and your Honor asked a

22    number of questions.      Is that phase 1 or phase 2?       And what I

23    took your Honor to be driving at is the difference between

24    liability and damages, and I wanted to speak briefly on this

25    point.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 54 of 103   53
       L83WphoO

1                Loan by loan and trust by trust is really a phase 2

2     issue.    The Second Circuit ruling that is mentioned is

3     Policemen's, and that ruling is on a class certification

4     motion.    The statement is dicta.      The holding was that the

5     plaintiff there, which owned one RMBS trust, did not have

6     standing to represent many, many -- like 100-plus -- RMBS

7     trusts because it did not have adequate incentive to prove its

8     case loan by loan and trust by trust.         That incentive's needed

9     at the liability phase not very much.         It's needed a great deal

10    at the damages phase, which is why this case is bifurcated, and

11    it fits with the sole remedy.       You have to go loan by loan and

12    trust by trust under the sole-remedy provision to calculate

13    damages.

14               THE COURT:    My question with respect to the difference

15    between phase 1 and phase 2 was not really directed to is phase

16    1 limited to liability and phase 2 limited to damages?           It was

17    all of these arguments that are being made to me about the need

18    to prove liability loan by loan, trust by trust, the question

19    is, is there any discovery that would be available in phase 2

20    discovery that would be relevant even to liability on a

21    decision of liability trust by trust loan by loan.

22               MR. WOLLMUTH:    There may be.     For example, one of the

23    trustees' arguments are the vast number of breach notices it

24    received are just allegations and they don't discover the

25    breach.    If, for example, in their accounting for the trust


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 55 of 103   54
       L83WphoO

1     they indicated a reserve for those kinds of breaches, it would

2     demonstrate actual knowledge, which is not required; there has

3     to be a discovery of the breach, which is a matter of hot

4     debate.    But yes, I can certainly envision ways in which phase

5     2 discovery -- and that's off the cuff.         I'm sure if I had a

6     little longer, I could come up with many more.

7                THE COURT:    But how did the parties take their

8     depositions?     Were there objections, No, you can't ask that,

9     that's phase 2 discovery?

10               MR. WOLLMUTH:    I think that the parties on both sides,

11    and I don't think Morgan Lewis would disagree, we tried in good

12    faith to hew to phase 1 discovery on issues principally of

13    liability and phase 2 discovery will be broader.           But

14    Mr. Handlin was directly involved in that discovery, and I'd

15    like to defer that question to him if I could, your Honor.

16               THE COURT:    Sure.

17               MR. WOLLMUTH:    OK.

18               Next, your Honor, you asked some questions on a single

19    certificate about an order from the Wisconsin court.             Deutsche

20    Bank contends that Phoenix cannot sue on this certificate

21    because it lacks consent from the bond insurer, but Ambac

22    filing for rehabilitation is a defined insurer event of default

23    under the PSA.     The argument that Deutsche makes is that this

24    Wisconsin order somehow negates that contractual provision.

25    That is clearly wrong.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 56 of 103   55
       L83WphoO

1                The bond insurer default is that Ambac went into

2     rehabilitation, and the order that they cite, and I direct your

3     Honor to the record -- it's Goff Reply Exhibit 3 -- does not

4     even purport to undo the default, nor could it.          It merely

5     prohibits parties from exercising or disregarding the exercise

6     of rights by the Ambac rehabilitator.         So that argument, I

7     think, should be put to bed.

8                THE COURT:    In the brief, it did appear that the order

9     prevented the plaintiff from exercising their rights by

10    demanding action from the insurance company that was in

11    rehabilitation, and that appeared to be the effect of the

12    order.    So my questions were really whether that was simply

13    stayed or completely prevented.        If it were completely

14    prevented, it would appear that the defendants had a good

15    argument that they couldn't have been required to get that

16    consent.

17               MR. WOLLMUTH:    Well, I don't think I heard them say

18    that it was permanent, so I won't take that on, but I do

19    question, and I think your Honor should, whether Deutsche Bank

20    has standing to raise that order.        It's put in place so the

21    insurance rehabilitator has the scope of powers it needs to

22    undertake the rehabilitation of Ambac.         If it thought its order

23    required an insurance consent in this case and the

24    rehabilitator chose to assert the order, it could.           It does not

25    say the trustee can assert the order.         So I think both: one,


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 57 of 103   56
       L83WphoO

1     it's not permanent, and two, I think there's a lack of

2     standing.

3                THE COURT:    Why do you say it's not permanent?

4                MR. WOLLMUTH:    Well, it's a question of fact is what I

5     meant, your Honor.      There was not an answer to your question

6     that I heard.

7                THE COURT:    OK.    Your colleagues are going to put in a

8     brief letter on that, no more than two pages.          You're welcome

9     to do the same.

10               MR. WOLLMUTH:    Thank you, your Honor.

11               Next, as to the settled trusts in the Fremont matter,

12    I wanted to make a couple of points very briefly.

13               The facts underlying Deutsche Bank's Fremont argument

14    are material, disputed and complex, and their brief treats them

15    very summarily.     They leave out key details.

16               The warrantor never went bankrupt.        It was named FIL,

17    and it had hundreds of millions of dollars.          They claim the

18    March 2010 settlement settled the repurchase claims for three

19    trusts, but it did not.        The trustee had previously sought

20    authority to settle those trusts, but it could not get

21    authority from certificate holders.        And because it could not,

22    it made a side deal with FIL.

23               The deal was that it would not pursue repurchase

24    claims unless directed by investors.         Deutsche Bank had no

25    right to make that deal under the terms of the PSAs.           They had


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 58 of 103   57
       L83WphoO

1     already discovered the breach, and by 2010, several events of

2     default had already occurred in each of those three trusts.

3     They were a prudent person bound to exercise their rights and

4     powers, and they could not abandon those by agreeing not to

5     exercise them.     This is a question of fact.

6                THE COURT:    It's a common argument against the motion

7     for summary judgment that there are issues of fact, but there

8     do appear to be settlement agreements that would waive these

9     claims.

10               MR. WOLLMUTH:    Absolutely not, your Honor.       I ask you

11    to examine the discussion of the point in our papers.           The

12    claims are not expunged.       The trustee agrees not to exercise

13    its rights.     They're different.

14               The next five trusts on Fremont, which I will address,

15    the claims were expunged, and if I may, I have a brief answer

16    to those.

17               THE COURT:    Go ahead.

18               MR. WOLLMUTH:    For the other five trusts, Deutsche

19    Bank asserts that it's entitled to summary judgment because of

20    settlements executed in 2008 and 2009.         However, Deutsche Bank

21    cannot use those settlement agreements for summary judgment

22    here.    They obtained the settlements by misrepresenting the

23    facts to investors to obtain their consent.

24               On pages 26 and 27 of our opposition, we cite several

25    cases on point.     One directly on point is the Birnbaum case on


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 59 of 103   58
       L83WphoO

1     page 7 -- 27, which specifically states that which is at issue

2     here.    It says consents procured by a fiduciary are voidable if

3     the fiduciary fails to disclose material facts.

4                THE COURT:    But of course, that case does not deal

5     with these settlements, and all of the arguments with respect

6     to the invalidity of the settlement are certainly not raised in

7     the pleadings.     They're raised in your brief, but they're

8     unsupported, that all of this was essentially fraudulent.

9                MR. WOLLMUTH:    Well, they're not pled for a good

10    reason, and Deutsche makes that point.         The fraudulent

11    obtaining of investor consents is not a claim that we needed to

12    plead.    Plaintiffs had no reason to raise this position until

13    Deutsche Bank asserted the consents it fraudulently procured

14    entitled it to enter into settlements.

15               THE COURT:    But doesn't that claim belong in another

16    case?    Here, we have a settlement agreement approved by the

17    court, and now you say OK, there are those settlement

18    agreements, but they were fraudulently obtained.           OK.   Go back

19    to the court that approved the settlements and get the

20    settlements overturned.

21               MR. WOLLMUTH:    We're not trying to undo the

22    settlements, your Honor.       That ship has long sailed.        The money

23    is gone.    The point is that the trustee should not be allowed

24    to raise the settlement as a defense.         It was a breach of its

25    fiduciary duties to fraudulently obtain consents and execute


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 60 of 103   59
       L83WphoO

1     the settlements at a low value.        That is a clear breach of its

2     prudent-person duties.      It's a breach of its express direction

3     under the trust to exercise all rights and powers following

4     events of default for the benefit of certificate holders.            And

5     the misrepresentations are supported, as the exhibits to our

6     papers show.

7                What was not disclosed in the consents -- see,

8     Deutsche Bank told investors, You'd better settle because FIL

9     has no money.     What was not disclosed was that the apparent

10    bankruptcy of an entity known as SGC did not implicate FIL.

11    FIL, in fact, had hundreds of millions of dollars of cash

12    because the FDIC had required it to sell its business, and that

13    cash was just sitting there, able to satisfy repurchase claims.

14    In fact, it was greater than all the repurchase claims in our

15    case.

16               Deutsche Bank was acting as a fiduciary, and it needed

17    to disclose these facts and it could not omit facts either

18    given its fiduciary duty to disclose.         And Deutsche Bank has no

19    answer for these points, which are well supported in the

20    record.    It only says the notices we sent out speak for

21    themselves.     That's not persuasive, so I would submit, your

22    Honor, that a reasonable jury could find that it was a breach

23    of the trustee's prudent-person duties and a breach of its

24    obligation to exercise its powers to take a

25    pennies-on-the-dollar settlement for loans that were -- phase 2


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 61 of 103    60
       L83WphoO

1     will show -- I know Fremont loans; they're atrocious.           It was a

2     breach of the trustee's duty to settle for pennies on the

3     dollar when there was plenty of cash available to satisfy the

4     repurchase claims.

5                Unless your Honor has questions, I'll move on from

6     Fremont.

7                THE COURT:    Move on to?

8                MR. WOLLMUTH:    Move on from Fremont.

9                THE COURT:    Yes.

10               MR. WOLLMUTH:    Next, I just wanted to clarify.        Your

11    Honor had made a comment on the argument that repurchase claims

12    relating to document-delivery failures are time-barred.

13               THE COURT:    That's what I decided on the motion to

14    dismiss, and I took it from your papers on this motion that you

15    were not contesting that.

16               MR. WOLLMUTH:    Well, we're not contesting what your

17    Honor actually did rule, so if I could walk through it briefly,

18    your Honor?

19               And by the way, their argument regarding the

20    time-barred nature of repurchase claims for these loans is

21    raised only in a footnote in their opening brief: Commerzbank

22    footnote 21 and Phoenix Light footnote 10.

23               One, I think that makes the arguments facially

24    insufficient.

25               THE COURT:    No, because I had already decided that on


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 62 of 103   61
       L83WphoO

1     the motion to dismiss, and I really thought that in your

2     briefing on this motion you didn't contest that.

3                MR. WOLLMUTH:    So, your Honor, here's what your Honor

4     said.    The Court dismissed document-delivery claims accruing

5     when the trust closed.      Specifically what was argued at the

6     motion-to-dismiss stage was inventorying of documents on

7     initial delivery and the production of exception reports.

8                We do not make those claims because your Honor did

9     dismiss them.     The Court stated to the extent that claims for

10    breach of contract are based on facts that took place after the

11    loans were in the trust, they are not time-barred.           Breach of

12    repurchase obligations occurred years after the loans were in

13    the trust, and under your Honor's ruling, they are not

14    time-barred at all.

15               Your Honor continued, Deutsche Bank's motion to

16    dismiss on statute of limitations is granted only to the extent

17    that claims based on the failure -- that claims are based on

18    failure of Deutsche Bank to object initially to

19    document-delivery failures, not repurchase claims.           Just as it

20    did at the motion-to-dismiss stage, Deutsche tries to bootstrap

21    those rulings and rehash an argument that the Court expressly

22    rejected at the motion-to-dismiss stage.

23               They argue that the statute of limitations begins to

24    run on the repurchase of document claims when exception reports

25    are delivered.     They made that exact same argument at the


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 63 of 103   62
       L83WphoO

1     motion to dismiss, and the Court rejected the argument, and

2     quoting the Court, that "the claims hinge on allegations that

3     Deutsche Bank breached its duties to enforce remedies when the

4     final exception reports were delivered."         That was their

5     argument then and now, and your Honor rejected it at page 709

6     in the original motion to dismiss.        And the Court sustained as

7     timely claims that Deutsche Bank stood idly by, and this is

8     quoting the Court, "while servicers and master servicers

9     engaged in so-called robo-signing on a widespread basis when

10    missing documents were needed to foreclose."

11               The claims that the Court found timely at the

12    motion-to-dismiss stage related to document deliveries are the

13    exact claims before the Court.        Plaintiffs claim now missing

14    documents needed to foreclose triggered repurchase obligations

15    in every trust, and the trustee "stood idly by" and did

16    nothing, in the Court's words, while servicers robo-signed.

17               Second, when documents remained missing for years

18    after the final exception reports and the initial document

19    delivery was made, the prudent-person duty kicked in.           So when

20    documents remained missing after the cure period afforded by

21    the PSAs, it triggered repurchase obligations for breaches of

22    reps and warranties in 46 trusts and a separate obligation to

23    repurchase the document-deficient loans in all trusts.

24               And third, in every trust, servicers violated their

25    prudent servicing duties.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 64 of 103   63
       L83WphoO

1                THE COURT:    OK.   I don't think that the defendants are

2     making the argument that what I said on the motion to dismiss

3     with respect to document-delivery claims is broad enough to

4     cover all of the arguments with respect to repurchase claims.

5     And defendants can correct me if I'm wrong.

6                MR. WOLLMUTH:    Well, we have no issue with that, your

7     Honor.    What your Honor ruled was clear.       The initial failure

8     to inventory documents at closing is time-barred.           The failure

9     to produce exception reports is time-barred.

10               THE COURT:    And I also thought that in your papers on

11    the motion, you really didn't dispute that either.

12               MR. WOLLMUTH:    We don't dispute those two rulings,

13    your Honor.     We do dispute that any repurchase claims are

14    time-barred, and your Honor hit that right on the head.            And in

15    fact --

16               John, could you please give to the law clerk and Judge

17    Koeltl our slides, and the other side.

18               THE COURT:    Perhaps you could move on to the statute

19    of limitations.

20               MR. WOLLMUTH:    Yes.   And this is part of the statute

21    of limitations, so if I could just briefly, your Honor, direct

22    the Court to page 15 of the slide deck.

23               Deutsche does not present any facts that would justify

24    your Honor deviating from its ruling on repurchase claims at

25    the motion-to-dismiss stage, including for document-delivery


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 65 of 103   64
       L83WphoO

1     failures, and I'd just like to show your Honor what I'll refer

2     to today as a 2 percent letter.

3                THE COURT:    Weren't we on to the statute of

4     limitations?

5                MR. WOLLMUTH:    This is the statute of limitations

6     point, your Honor.

7                THE COURT:    OK.

8                MR. WOLLMUTH:    After the cure period ran out, each

9     year, up to and including 2011, which makes all claims under

10    any statute of limitations timely, each year the trustees sent

11    these 2 percent letters to the servicers.         It should have

12    noticed a servicing breach for failure to cause repurchase of

13    the loans, but instead, as you'll see, they just say, "Enclosed

14    please find the current mortgage loan document exceptions" --

15    this is the trustee writing in 2011 -- "exceptions report for

16    Ameriquest"; "We request that you and each party copied on this

17    correspondence review the exceptions report and notify us if

18    you think the reported exceptions are material.          Your response

19    to this inquiry will be used to determine whether or not

20    remedial action is required to be taken."

21               So, just a couple of statute-of-limitations points

22    there, your Honor.      Under the BLB case from the Second Circuit

23    that we cite to the Court, how long the trustee had to take

24    remedial action is a question of fact that can't be decided on

25    summary judgment.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 66 of 103   65
       L83WphoO

1                In 2011, it is still stating to the servicers, Hey,

2     let us know if there is a meaningful problem here; we need to

3     evaluate it to take remedial action.

4                That means that all of the repurchase claims as to the

5     document-deficiency notices must fail even under the German

6     statute of limitations.

7                Moving on to the bulk of the statute-of-limitation

8     arguments, they're scattershot in a way, your Honor.           They

9     attack a variety of claims, plaintiffs' trust and limitations

10    period, so I'd like to clarify.

11               THE COURT:    Whoa, whoa, whoa, whoa.      Let's be clear.

12               First of all, with respect to Commerzbank, you don't

13    dispute that I should be applying the German statute of

14    limitations, right?

15               MR. WOLLMUTH:    I do, your Honor.

16               THE COURT:    You do?

17               MR. WOLLMUTH:    As to many, the Barrington II trusts

18    are not -- so the 22 certificates Deutsche Bank -- may I

19    outline for the Court exactly what the German statute of

20    limitations should apply to, because Deutsche has not?

21               THE COURT:    Well, you can outline what you contend the

22    German statute of limitations should apply to both with respect

23    to Commerzbank and Phoenix Light, sure.

24               MR. WOLLMUTH:    Thank you, your Honor.

25               First, none of the limitations periods address the


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 67 of 103    66
       L83WphoO

1     continuing prudent-person period that arises after an event of

2     default, German or otherwise.       So entitlement as to that is off

3     the table.    But 22 of the Barrington II certificates, the

4     claims accrued first in the Cayman Islands.

5                THE COURT:    I'm sorry.    We're talking now about

6     Commerzbank or Phoenix Light?

7                MR. WOLLMUTH:    Commerzbank.

8                THE COURT:    OK.

9                MR. WOLLMUTH:    Deutsche Bank has no German

10    statute-of-limitations defense for the 22 Barrington II

11    certificates.     The certificates were not transferred to

12    Commerzbank from Barrington until 2012.         Therefore, the

13    earliest possible date that the German statute of limitations

14    could have run is 2016, and this case was filed in 2015, so it

15    cannot apply to Barrington II.

16               The Cayman statute, which is six years, is not even

17    addressed by Deutsche.

18               Third, there's no valid argument that the German

19    statute of limitations applies to any Phoenix Light plaintiff,

20    and your Honor did ask a number of questions about this, unless

21    I missed the point.      There's ten different Phoenix entities

22    that brought suit.      For nine of the ten entities, Deutsche does

23    not even contend that the German statute of limitations

24    applies.    Those are entities like Blue Heron and others.          The

25    plaintiffs for those nine entities assert timely claims on 58


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 68 of 103    67
       L83WphoO

1     certificates.     Deutsche Bank does raise the German statute of

2     limitations for 29 certificates owned by the entity Phoenix

3     Light.    It is one of ten.

4                But Deutsche does not dispute that Phoenix is an Irish

5     company, incorporated in Ireland, with a board of directors in

6     Ireland.    Under the New York borrowing statute, that means that

7     either New York or Irish law applies.

8                THE COURT:    The ultimate trust beneficiaries are all

9     German.

10               MR. WOLLMUTH:    There is no trust.      They make that

11    appearance in their papers, but no trust is involved in the

12    Phoenix transaction, and I'll walk through it.

13               Phoenix argues -- I mean Deutsche Bank argues that

14    because Phoenix pledged assets as collateral to a trustee for

15    the benefit of German noteholders -- they're not the

16    beneficiaries of the trust -- and there is no trust.           There's

17    just a collateral trustee.

18               THE COURT:    OK.

19               MR. WOLLMUTH:    Pledged assets as collateral for German

20    noteholders, Phoenix should somehow be transformed from being

21    an Irish resident into a German resident.         It's absurd.     It's

22    like saying that if the Mets pledge Citifield --

23               THE COURT:    Well, hold on.

24               MR. WOLLMUTH:    -- as collateral to German noteholders

25    that financed the stadium the Mets are a German entity, and


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 69 of 103   68
       L83WphoO

1     this exact matter -- and your Honor was about to say something,

2     but I would like to just point this out.         The exact argument

3     under nearly identical facts was made in the House of Europe

4     case cited in our briefs to Judge Sullivan, and he summarily

5     rejected the argument when he was a member of this court.

6                In House of Europe, like here, plaintiff pledged

7     assets to an indentured trustee to secure certain notes, and

8     the court rejected the argument.        And there's another case to

9     the same point cited in our briefs.        They have no contrary

10    authority.    So the German statute of limitations does not apply

11    to any of the Phoenix Light plaintiffs.         It does not even

12    purport to apply on two-thirds of the certificates, and the one

13    argument as to the remaining 29 certificates fails.           The German

14    statute of limitations is irrelevant to the 22 Barrington II

15    certificates.

16               And next, under clear law, the German statute of

17    limitations is also irrelevant to breaches occurring after

18    2011.    Because our complaint for Commerzbank was filed in 2015,

19    December 31, 2011, is the magic date.

20               THE COURT:    Could I stop you for a moment.

21               MR. WOLLMUTH:    Yes.

22               THE COURT:    With respect to Commerzbank, there are 22

23    Barrington certificates out of how many that Commerzbank is

24    suing for?

25               MR. WOLLMUTH:    It's a good question, your Honor.        I


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 70 of 103   69
       L83WphoO

1     think it's a majority, but I don't have the -- I may have the

2     exact number.

3                John -- may Mr. Hein give me that number, your Honor,

4     while I move on?

5                THE COURT:    Sure.

6                MR. WOLLMUTH:    Because I don't know off the top.

7                THE COURT:    OK.   Do you have any idea how many trusts

8     you're dealing with for the 22 Barrington certificates?

9                MR. WOLLMUTH:    It's probably close to 22, your Honor.

10               THE COURT:    OK.

11               MR. WOLLMUTH:    I would guess 20.

12               THE COURT:    OK.

13               MR. WOLLMUTH:    It's probably 20 trusts.       Often they

14    double up in a couple.

15               John, do you have the number?       Or Jay, if you do?

16    Otherwise we'll submit it to the Court after, if you could make

17    a note, John.

18               THE COURT:    OK.

19               MR. WOLLMUTH:    I may run into it.      I think it's in my

20    outline.

21               Next, because our complaint for Commerzbank was filed

22    in 2015, the magic date is December 31, 2011, and for the

23    original Phoenix trusts, it's December 31, 2010.           Deutsche Bank

24    does not dispute that plaintiffs seek damages for breaches that

25    occurred after 2010 and '11 in every trust.          And post-2011


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 71 of 103    70
       L83WphoO

1     breaches abound, including continuing breaches of Deutsche's

2     prudent-person duties, Deutsche's failure to address ongoing

3     servicing breaches and letting repurchase claims expire without

4     any action in 2012 for 2006 trusts and 2013 for 2007 trusts,

5     whether breaches occurred after 2011 is a question of fact that

6     precludes summary judgment on the German statute of

7     limitations.

8                On the merits of the German statute of limitations,

9     both Judge Pauley, who I was friendly with, and I just think he

10    got it wrong in that decision --

11               THE COURT:    There's no other decision, other than

12    Judge Pauley's, on German statute of limitations, is there?

13               MR. WOLLMUTH:    Actually, there's several that lay out

14    the governing principles, and Judge Pauley did not apply any of

15    them.    Judge Failla described it as one of the silver linings

16    to the financial crisis, that there's now there's a good body

17    of law in the Southern District.

18               THE COURT:    Hold on.   Judge Pauley applied the German

19    statute of limitations and found that claims were barred.            Is

20    there any other judge who applied the German statute of

21    limitations and found that claims were not barred?

22               MR. WOLLMUTH:    At the motion-to-dismiss stage, your

23    Honor did in this case.      Judge Failla did.

24               THE COURT:    No, no, no.    On summary judgment.

25               MR. WOLLMUTH:    No.   I think that's the only case


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 72 of 103   71
       L83WphoO

1     that's considered it, your Honor.

2                THE COURT:    OK.

3                MR. WOLLMUTH:    I don't believe there's another case,

4     but it's a good point, and if I could refer your Honor to page

5     13 of the slide deck that I handed up to the Court, Judge

6     Pauley -- these are the principles that govern German law in

7     the Southern District, and they're set forth in a trilogy of

8     cases: your Honor's decision, Judge Failla's decision, and a

9     decision we submitted on supplemental authority which you were

10    blessed with called Deutsche Zentral from Judge Torres.

11               As your Honor stated, quoting the Second Circuit,

12    knowledge triggering the German statute means knowledge of the

13    facts necessary to commence an action with some prospect of

14    success; must have actual knowledge of the facts -- and this is

15    the one that really calls for the complete rejection of

16    defendants' German statute-of-limitations motion -- that would

17    allow him to conclude as a matter of fact, not suspicion or

18    speculation, which is not allowed under German law, that the

19    defendant trustee was culpable in the way that caused

20    plaintiffs' losses.

21               Most of what Deutsche cites does not go to that at

22    all.   It says there was a lot of press about originators and

23    sellers having breached their duties, but it doesn't say

24    anything about the trustee's duties.         The burden of proof is on

25    the defendant, which has not been sustained here, and gross


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 73 of 103   72
       L83WphoO

1     negligence means only that the plaintiff cannot shut its eyes

2     to what is readily available to the plaintiff without

3     considerable effort.

4                And Deutsche ignores the facts that were prevailing in

5     2011.    Most striking on this motion is the complete absence of

6     any evidence unearthed by Deutsche, not one shred, indicating

7     that plaintiffs had any inkling that Deutsche was significantly

8     responsible for their losses.       That is not surprising because

9     the long-term picture in 2011 makes clear that all of

10    Deutsche's German statute-of-limitations claims are completely

11    implausible.

12               In 2011, only four suits ever had been brought against

13    RMBS trustees.     Three of those cases were against Bank of New

14    York-Mellon.     It is public record that in 2011 Bank of New

15    York-Mellon settled all of the Countrywide trusts for $8-1/2

16    billion as trustee, and that was very controversial.           Some

17    investors liked the settlement, like PIMCO and Blackrock.

18    Other dissatisfied investors filed cases against Bank of New

19    York.

20               THE COURT:    I don't understand that argument.       Here

21    are all of these other lawsuits, which were outstanding against

22    other participants in the chain, claiming various fault along

23    the way, and so no one was really suing the trustees at that

24    point, but all of the facts were out there, enough to bring all

25    of the claims against the other intermediaries, but no one was


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 74 of 103   73
       L83WphoO

1     yet suing the trustees.      That doesn't make all of the facts of

2     all of the bad loans and the robo-signing and all of the other

3     allegations go away.      It just means that no one yet thought,

4     Well, we have another potential defendant out there -- namely,

5     the trustee -- who was holding these assets, so now we should

6     sue the trustee.

7                That doesn't mean that the plaintiffs were unaware or

8     were grossly negligent in not being aware of the potential

9     lawsuit against the trustees.       And in fact, doesn't Commerzbank

10    argue that in its papers; that, in fact, by the end of 2011, it

11    knew that it was being wronged by the trustee?

12               MR. WOLLMUTH:    No, it doesn't, and your Honor ruled

13    that at the motion-to-dismiss stage specifically.           They made

14    the same argument that the allegation in the complaint somehow

15    put us on notice, and what your Honor said is it's not

16    connected to any of the trusts in this case, and your Honor

17    continued with the critical point.

18               See, we don't really dispute that there was widespread

19    knowledge of rep and warranty breaches by originators.           They

20    were getting pilloried.      We don't dispute that there was some

21    evidence very early of robo-signing.         What your Honor wrote at

22    the motion-to-dismiss stage is that there was nothing that

23    Deutsche presented that said we had facts, which is what's

24    required in Germany, not in notice pleading, facts, your

25    Honor's phrase was connect the dots.         There was no evidence


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 75 of 103   74
       L83WphoO

1     that we have facts sufficient to connect the dots where there

2     was knowledge of these things going on, where there was other

3     lawsuits against other trustees that are not Deutsche Bank,

4     which your Honor also specifically rejected as a factor, to

5     conclude that Deutsche Bank had been breaching its duties on

6     any one of these trusts.

7                We had no facts, and the reason I mentioned the $8-1/2

8     billion settlement is that the evidence before your Honor shows

9     that Commerzbank was far from negligent.         It is undisputed that

10    in January 2012, which is after the date --

11               THE COURT:    Whoa, whoa.    I'm sorry.    Commerzbank was

12    far from negligent?

13               MR. WOLLMUTH:    Far from negligent.      It was trying to

14    get to the bottom of what was happening, and it was work --

15    after the $8-1/2 billion settlement was announced in 2011,

16    Commerzbank began -- joined the PIMCO-Blackrock group that

17    secured that settlement, contacted the Deutsche Bank trustee

18    and said:    Please investigate whether there are any breaches in

19    our trusts.     Please let us know if any repurchase claims should

20    be brought.     And if you don't intend to do either of those

21    things, please let us know.

22               As a matter of law, it is clear and uncontradicted,

23    and this is all on a slide that gives you the cite, your Honor,

24    and it is slide 11, if the Court could refer to it.           And I

25    invite your Honor after the argument to take, and we may have a


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 76 of 103    75
       L83WphoO

1     copy here if you'd like to see it, a look at Lucht Exhibit 93,

2     which is cited at the bottom.

3                So Commerzbank is part of this group.        It joins in

4     late 2011.    This is at the very end of the relevant period,

5     anyhow, when there could be a trigger.         U.S. Bank was the first

6     trustee other than Deutsche sued in this Court on November 9,

7     2011.    Your Honor didn't even rule on that case on the motion

8     to dismiss until 2013.      Commerz chose a different route.

9                The plaintiffs that sued trustees were outliers.          What

10    the most sophisticated bondholders in the world, PIMCO and

11    Blackrock, were trying to do at this stage was work

12    collaboratively with the trustees to see if they could secure

13    more large settlements, like the Countrywide settlement.            And

14    that's exactly what Commerzbank did.         As Lucht 93 indicates, we

15    contacted Deutsche first in October of 2011.

16               THE COURT:    If sophisticated investors make a decision

17    to try to work out a settlement prior to beginning a litigation

18    and without a tolling agreement, that's on them --

19               MR. WOLLMUTH:    That's their problem.

20               THE COURT:    -- if the statute of limitations passes.

21               MR. WOLLMUTH:    I know, but that's not what we're

22    arguing, your Honor.

23               Just to be clear, if we could look at 11, what this

24    shows, it's objective evidence, uncontradicted in the record,

25    Commerzbank, for the statute to have started, would have had to


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 77 of 103   76
       L83WphoO

1     have actual knowledge or have been grossly negligent in not

2     obtaining facts as to each trust.

3                THE COURT:    But that's exactly what Judge Pauley

4     found.

5                MR. WOLLMUTH:    Well, Judge Pauley made a couple of

6     errors, and as I said, I regret saying this given recent

7     events, but he did not consider ongoing prudent-person

8     breaches, which would have negated his ruling.          He did not

9     consider other post-2011 breaches, and he didn't look deeply

10    enough at the evidence to see that what Commerzbank was doing

11    in 2012 was asking --

12               THE COURT:    A continuation of the breach, such as a

13    continuation of the failure to act as a prudent person,

14    wouldn't prevent the statute of limitations from running.

15               MR. WOLLMUTH:    No case so holds, your Honor, and in

16    fact, numerous cases note the continuing nature of the

17    trustee's duty.     A statute of limitations for the duty is

18    provided directly in the PSAs.        It says the duty shall continue

19    and the trustee shall exercise its powers until such time as

20    the event of default is cured.

21               It's a question of fact as to when Deutsche breached

22    that duty, because they have no evidence as to any trust as to

23    when it was breached, but even if they did breach it once, the

24    duty does not go away.      This is the classic continuing duty,

25    which is recognized under law.        It's expressly provided for by


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 78 of 103   77
       L83WphoO

1     contract, and no case says that the prudent-person duty of the

2     trustee terminates, nor does it address the extra-contractual

3     duties that your Honor found as a matter of tort that continue

4     until the event of default is cured.         The tort concept does not

5     have the ace for Deutsche Bank concept, but I think it would be

6     error to conclude that there was a one-and-done breach of this

7     duty anyhow, your Honor.       There's no evidence of it, and it's

8     not what Deutsche contracted for.

9                Deutsche would have this Court believe that an event

10    of default could occur and it could say, privately, without

11    telling another person on the planet, Well, I'm not going to do

12    anything and that forever cuts off its duty to act, at least

13    triggers the statute of limitations.         That's absurd.    They are

14    the gatekeeper.

15               THE COURT:    Try not to use "absurd."      I haven't

16    counted, but the number of times that that word appears in the

17    briefs is excessive.

18               MR. WOLLMUTH:    I apologize for that, your Honor, and I

19    certainly won't do it again.       I have pet peeves with words too.

20    But it's unfair and inequitable to apply that interpretation.

21               THE COURT:    Better.

22               MR. WOLLMUTH:    Thank you, your Honor.

23               Because the trustees take assignment of every single

24    right that the holders have.       As your Honor noted at the

25    motion-to-dismiss stage, it's very difficult for investors to


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 79 of 103   78
       L83WphoO

1     find out what's going on because they don't have any access to

2     loan files and they have no right to request information from

3     the trustee beyond what's in the remittance reports.           And

4     Commerzbank did so, and the evidence is uncontradicted that

5     Deutsche Bank didn't give them the information.

6                THE COURT:    I'm sorry.    Isn't there also a decision

7     from the New York State Supreme Court which dismissed the

8     Commerzbank case on the grounds that it knew of the breaches

9     before 2011?

10               MR. WOLLMUTH:    No, your Honor.     Actually, the case

11    you're referring to, and I'm glad you bring it up, because

12    Deutsche tries to conflate it into something it's not.           We had

13    sued.    We, Commerzbank, had sued the securities underwriters,

14    the sellers of the securities, for misselling those securities

15    and misrepresenting loan quality, because that was the first

16    wave of this litigation, and Court may remember there was an

17    avalanche of those cases.       And those could be brought because

18    with statistical analysis through vendors, you could identify,

19    by 2011, 2010, that it was very likely that some of the loans

20    within the trust did not satisfy reps and warranties.           Some of

21    those pleadings got past a motion to dismiss.          Some didn't.

22    CoreLogic was the vendor, and Commerzbank tried to bring one of

23    those cases against the sellers of the securities, saying that

24    they were defrauded, and that was held to be too late.

25               Deutsche tries to suggest that it was a trustee case


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 80 of 103   79
       L83WphoO

1     or that they brought it because they knew the trustees were not

2     doing their job.     That's not true at all.      The case was brought

3     against the people that sold them the instruments because they

4     thought they were defrauded, and that has absolutely nothing to

5     do with this case.

6                THE COURT:    OK.   All right.

7                MR. WOLLMUTH:    If I could continue for a moment on the

8     statute of limitations, your Honor?

9                Under the facts -- under the standard, I'm sorry, in

10    the Southern District whether they were on motion to dismiss or

11    not, the four things that I showed you on the prior slide have

12    to be present for the statute to be triggered; that is, actual

13    knowledge; the defendant was culpable for your losses; or gross

14    negligence.

15               THE COURT:    I think you've gone on for close to

16    another hour and a half.       Your colleague is shaking his head.

17               I really don't need advice from other lawyers.          All

18    right?

19               MR. WOLLMUTH:    Your Honor, maybe the most productive

20    thing I could do with the remainder of my time, if the Court

21    will allow it, I'd like to run through very quickly the few

22    pieces of evidence that Deutsche does point to on this motion.

23    There's very little, and none of it establishes their

24    entitlement to judgment as a matter of law.

25               First, for the reasons I already discussed,


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 81 of 103   80
       L83WphoO

1     Commerzbank was not grossly negligent;

2                Second, Deutsche Bank states that by 2011, and this is

3     what your Honor was just asking about, Commerzbank was

4     communicating with law firms because it knew --

5                THE COURT:    Before you do that, could I just ask a

6     couple of other specific questions.

7                MR. WOLLMUTH:    Sure thing, your Honor.

8                THE COURT:    One is what are the strongest cases that

9     you rely on that the economic loss doctrine now does not bar

10    your tort claims?      Since I decided the motion to dismiss, there

11    have been some other cases in the Southern District which

12    appear to suggest that the economic loss doctrine would bar the

13    tort claims.     So what are the strongest cases on which you

14    rely?

15               MR. WOLLMUTH:    Sure.   The case you're referring to,

16    actually, your Honor, is Triaxx, and that doesn't do anything

17    but judge the pleading before the court and says that no

18    extra-contractual tort duty is pled.

19               The other case they rely on is a state case named

20    Blackrock, where it's the same; it's confined to its pleading.

21    And Judge Pauley most recently decided that those cases are

22    meaningless and that the economic loss -- held they're

23    meaningless; they do not control the result in these cases.

24    I'll try to speak more carefully.        And he struck down the

25    economic loss doctrine defense at summary judgment.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 82 of 103   81
       L83WphoO

1                The other case that's important that we cite is

2     Assured Guaranty, because that is actually the binding

3     authority.    It is an Appellate Division case from 2010 that was

4     affirmed by the Court of Appeals.        So the two strongest cases

5     we have are Judge Pauley's decision and Assured Guaranty, and

6     the two cases they have represent neither a change in law nor

7     are controlling authority on this Court, which is what this

8     Court would require to move from the law of the case that your

9     Honor has already announced.

10               THE COURT:    OK.

11               MR. WOLLMUTH:    All right.    As to the points that they

12    actually do point to, there's that 2011 securities suit, first,

13    and they say that it is brought because it was known defendant

14    and other trustees were not pursuing such actions.           That's

15    absurd.    The trustee -- that is stricken.       That is wrong.      The

16    trustee couldn't have pursued a securities case.           This was a

17    case about the selling of securities that had nothing to do

18    with trustees.

19               Second, in the fall of 2011, Commerzbank joined, and

20    all these, the German statute of limitations doesn't apply to

21    Phoenix Light, which is why I keep mentioning Commerzbank.

22    Commerzbank joined the Gibbs & Bruns group that was working

23    with PIMCO and Blackrock and tried to work collaboratively with

24    trustees to find out if there were breaches in reps and

25    warranties in the trusts or if there were valid repurchase


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 83 of 103   82
       L83WphoO

1     claims in these trusts, which was not known despite the

2     widespread market problems.       Defendants point to joining that

3     group and being diligent as evidence of knowledge, but it's

4     shown by the letter I was referring to earlier that in 2012 we

5     still did not have knowledge of breaches or repurchase claims.

6                Third, remittance reports are pointed to, and these

7     are, if you've ever seen one, they're very summary statistical

8     reports given by the trustees, showed that loans were not being

9     repurchased, but that's not proof of anything.          The plaintiffs

10    had no access to loan files and the plaintiffs had no basis to

11    know if the defective loans were causing loss in their trusts.

12    They had no basis to know whether repurchase claims are being

13    worked on, negotiated, investigated.         That's why they were

14    asking Deutsche Bank.      The remittance reports don't say any of

15    that.

16               Fourth, there were no EODs declared.        That's a false

17    statement.    You'll see from the papers, prior to 2011, Deutsche

18    Bank had communicated with investors regularly in had a way

19    that suggested they were doing their job.         On 28 trusts they

20    did declare EODs, which suggested they were the cop on the beat

21    looking out for investors.       They sent notices -- we saw the

22    one -- to the servicers about robo-signing in 2007, '8 and '9.

23    Those are ministerial acts.       I say that because the trustee

24    itself says it doesn't do anything not required by its contract

25    until there's an event of default.        It denies an event of


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 84 of 103   83
       L83WphoO

1     default, and those acts weren't required by its contract.

2                It also entered into the Fremont settlement that we

3     discussed earlier.      So the information in the marketplace

4     negated the significance that events of default hadn't been

5     declared on these trusts -- well, there were on some, actually.

6     It's not even true.      But 28 events of default occurred and the

7     absence of default only would have suggested the trustees were

8     doing their job and causing the servicers to cure any breaches.

9                Next, they state that the event-of-default notices

10    they did send in those 28 trusts, which kind of contradicts

11    their prior point, state that Deutsche Bank would not take any

12    action unless specifically directed by investors.           That's a

13    false statement.     And we have a slide -- it's No. 14 -- with

14    what was actually said to investors.         It says, and it's in the

15    call-out, line 1 into line 2, "a majority of the voting rights

16    has the right to direct the trustee to terminate the

17    servicing."

18               That's it.    It never says the trustee won't take any

19    action unless directed by investors.         It doesn't say that the

20    trustee will breach its duties or not act as a prudent person

21    or not give notice if it discovers the breach.          It doesn't say

22    it won't take any action.       Same with the -- there's only two

23    more.

24               The October 2010 investor notice that's discussed

25    quite a bit in the briefs, Deutsche falsely states in its


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 85 of 103   84
       L83WphoO

1     brief, at pages 22 and 23 of the Commerzbank brief, that the

2     letter expressly informed investors that if they wanted

3     Deutsche to take any action investors would have to direct the

4     trustee.

5                The letter says nothing like that, and I invite your

6     Honor to examine the evidence.        The letter says exactly what

7     the default notices say, and I'm quoting from it.           And it's

8     Handlin Exhibit 559, if the Court would like to see it.            I

9     should have put it on a slide.        I apologize.    "Securitization

10    trust typically allowed the requisite percentage and principal

11    amount of securities to direct the trustee."          That's it.    It

12    doesn't say, again, that the trustee will not obey its

13    prudent-person duties.      It does not say that the trustee will

14    not give notice when it discovers a breach.          It does not say

15    that because of this robo-signing we're not going to put back

16    document-deficient loans in repurchase claims.

17               It just says what is the obvious right that investors

18    have under the PSA to direct the trustee if they choose to do

19    so.   And I'd like to say one thing about that, your Honor.

20    Commerzbank and WestLB, like most investors, don't have 25

21    percent in any trust.      That's why we were trying to cooperate

22    with the Gibbs & Bruns group and why we were writing the letter

23    to the trustee, because it's a way to pull back the curtain and

24    say, Have you discovered breaches?        Can we have loan files?

25    Because unless you're a 25 percent investor, you don't have a


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 86 of 103   85
       L83WphoO

1     right to any of that, and the record is uncontradicted that

2     when Commerzbank asked for the contact information of other

3     investors, Deutsche wouldn't give it to them.

4                THE COURT:    But there's a difference between whether

5     you can force the trustee to do something and whether you have

6     knowledge that the trustee should be doing something and is not

7     doing something.

8                MR. WOLLMUTH:    Right.    And we, at the time, had no

9     knowledge, to use your Honor's formulation of it, that they

10    were not doing what they were supposed to do.          You see, the

11    critical thing here to remember --

12               THE COURT:    It's not hard to know whether the trustee

13    is bringing lawsuits or taking any other actions.           You could,

14    as the saying goes, ask.

15               MR. WOLLMUTH:    We did ask, is my point, and the

16    trustee was bringing lawsuits, the Fremont suit, for example,

17    which it settled in the bankruptcy court.         So as far as we

18    could tell, they were working on it.         And when we asked them,

19    they're not exactly forthcoming, and that's shown in the

20    record.    And moreover, the question -- this is a narrow German

21    statute-of-limitations question, where actual knowledge is

22    required.    It is true that a notice pleading standard doesn't

23    require facts in hand.

24               THE COURT:    Or grossly negligent.

25               MR. WOLLMUTH:    Or grossly negligent, but if you look


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 87 of 103   86
       L83WphoO

1     at the gross negligence standard, as announced by Judge Torres

2     and Dr. Rohe, their expert, doesn't really contradict it, the

3     information that you can look at regarding trustee culpability,

4     not seller culpability, not originator, not servicer.           The

5     seller is culpable for the loss, must be available to you in

6     information that is readily available and obtainable without

7     significant cost or effort.       That is the German standard for

8     gross negligence, and that is off the table in this case for a

9     host of reasons.

10               And I can just tick through them very quickly, if your

11    Honor will allow me.

12               The last piece of evidence, and that's it, that they

13    present, those seven that I walked through is the allegation in

14    the complaint which your Honor already rejected.

15               Very briefly, on the gross negligence standard, does

16    not contest any of the following raised in 18 and 19 of our

17    opposition, loan- and trust-specific facts showing Deutsche

18    breaches were not in plain sight.        That's the German standard.

19               Commerzbank tried to investigate the breaches on into

20    2012 and was still asking the trustee for information regarding

21    breaching loans and the availability of repurchase claims.

22    When Commerzbank reached out and other investors reached out to

23    Deutsche Bank in 2012, it still did not disclose the

24    information that was sought and would not provide certificate

25    holders information concerning the trusts at issue.           No


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 88 of 103    87
       L83WphoO

1     investor ever sued Deutsche Bank, who was working with

2     investors, until 2014, when PIMCO and Blackrock gave up on them

3     and sued them.     Phoenix Light also sued them in 2014, and

4     Commerzbank examined those suits and sued them in 2015.            They

5     couldn't have acted much faster.

6                Unless your Honor has further questions regarding

7     either standing, statute of limitations or something else, I

8     sense that I've worn out my welcome.         I have more to say, but I

9     think --

10               THE COURT:    No.   Thank you.    I have to give a break

11    for five minutes, and then I will listen to, briefly,

12    plaintiffs' motion for partial summary judgment and the

13    response.    I've already indicated my overview with respect to

14    that, so I really don't need more than ten minutes a side at

15    most on the plaintiffs' motion for partial summary judgment.

16               The defendants have not had an opportunity to reply,

17    so I'll give them three minutes if there's anything that they

18    wish to say in reply on the defendants' motion for summary

19    judgment.

20               MR. WOLLMUTH:    And your Honor, just on tort claims,

21    there's no effective motion against our tort claims because

22    they don't make any showing as to when they allegedly breached

23    the duties.     They say they didn't breach any duties, so I have

24    a tort claim outline if your Honor would like it, but I don't

25    sense that you would.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 89 of 103   88
       L83WphoO

1                THE COURT:    Thank you.

2                MR. WOLLMUTH:    Does your Honor want to hear our

3     opposition on tort claims?

4                THE COURT:    No.   Thank you.

5                MR. WOLLMUTH:    Thank you, your Honor.      Thank you to

6     the Court for all the time.

7                THE COURT:    No problem.    I thank the lawyers.     These

8     are difficult circumstances with all of the masks, and I know

9     it's difficult to argue, so thank you.          See you shortly.

10               (Recess)

11               THE COURT:    OK.   Please be seated.

12               All right.    Plaintiffs' motion for partial summary

13    judgment.    Ten minutes.      It's now 1:12.

14               MR. HANDLIN:    Thank you, your Honor.      Jay Handlin, on

15    behalf of plaintiffs.      May it please the Court.      I'm going to

16    try and limit this to three points.

17               First, the most comprehensive analysis to date of

18    events of default in an RMBS trustee case came from Judge

19    Pauley's 2020 summary judgment decision in Commerzbank v. U.S.

20    Bank.    Judge Pauley found that events of default had occurred

21    in every trust in that case.       He held events of default were

22    triggered under six different theories:

23               Exceeding numerical thresholds;

24               Downgrades of servicer or master servicer ratings;

25               Late or missing compliance documents;


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 90 of 103   89
       L83WphoO

1                Failure to maintain REO properties by the servicers;

2                False servicer certifications; and

3                Servicers' and master servicers' disclosures of

4     noncompliance in their annual compliance document.

5                THE COURT:    Could I ask you, even if I agreed that

6     events of default had occurred and were not declared, in order

7     to find liability, I would have to find that the events of

8     default were material, and that after the event of default the

9     trustee failed to act as a prudent person.          Unless I found all

10    of those steps, you would not be entitled to summary judgment,

11    even on the issue of liability, putting aside the issue of

12    damages.    Isn't that right?

13               MR. HANDLIN:    If I can --

14               THE COURT:    That's a simple question.      Yes or no?

15               MR. HANDLIN:    I would say no as to the second part,

16    and I'd like to explain why.

17               THE COURT:    The question was you would not be entitled

18    to summary judgment on liability.        Yes or no?

19               MR. HANDLIN:    Your Honor stated three things, three

20    parts to establish liability, and respectfully, I think there's

21    a flaw in the second part, as stated.         So I think you've set a

22    threshold that's not needed to be met to establish liability.

23               THE COURT:    OK.   Go ahead.

24               MR. HANDLIN:    And that is what you said about

25    materiality.     And Deutsche Bank talks about this throughout as


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 91 of 103   90
       L83WphoO

1     requiring a material breach by servicers to trigger an event of

2     default.    The clauses in none of these contracts require a

3     material breach.     It doesn't require a breach at all.        It's a

4     failure to observe or perform in any material respect any

5     obligation.

6                THE COURT:    Doesn't that turn on the interpretation of

7     the governing agreement and the question of whether they were

8     unambiguous as a matter of law?        It would be unusual to have an

9     agreement among sophisticated parties that any failure, even if

10    not material, is a breach of the agreement.          But let me put

11    that aside for a moment.

12               It's true, is it not, that you couldn't get liability

13    without showing that, after the event of default, the trustee

14    failed to act as a prudent person?

15               MR. HANDLIN:    Absolutely.

16               THE COURT:    First of all, there's no requirement,

17    under Rule 56, that I even entertain a motion for summary

18    judgment that doesn't ask me to issue summary judgment on any

19    claim.    What you're asking me to do is to provide assistance to

20    the parties for purposes of possible settlement, as I suggested

21    to your colleague not so -- well, quite a while ago -- to

22    assist by deciding parts of claims.        But that's not within a

23    Rule 56 motion for summary judgment, where I would grant

24    judgment, even limited to liability.         Isn't that right?

25               MR. HANDLIN:    Your Honor, if I understand the rules of


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 92 of 103    91
       L83WphoO

1     summary judgment, I think your Honor could order judgment as to

2     liability and leave the question of damages if your Honor --

3                THE COURT:    No, no, no.    But if I accept all of your

4     arguments, you don't get a judgment even on liability unless I

5     decide the issues of fact as to whether the trustee acted as a

6     prudent person.     Right?

7                MR. HANDLIN:    Yes, but if I could have one minute to

8     try and explain why I think you can do that.

9                THE COURT:    Sure.   You have five more.

10               MR. HANDLIN:    OK.   So Deutsche Bank says, and your

11    Honor apparently believes up until now, that whether the

12    trustee acted prudently is necessarily a question of fact.               As

13    Judge Mukasey wrote in LNC, sometimes prudence will dictate

14    one -- and only one -- course.        But the important point here is

15    there is a floor for prudence, an absolute minimum requirement,

16    and a trustee that has not done that minimum cannot have been

17    prudent, and that floor is deliberation.

18               Faced with an event of default, the trustee must

19    deliberate about how to respond to it.         It may decide that the

20    response is to do nothing, but it has to decide.           If it doesn't

21    deliberate at all, as a matter of law, it cannot have been

22    prudent.    So for example, a trustee that denies that events of

23    default ever occurred necessarily did not deliberate in

24    response to them because it says it never happened, I don't

25    have to think about this.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 93 of 103   92
       L83WphoO

1                So if, in fact, events of default occurred and the

2     trustee didn't deliberate about them, it cannot have been

3     prudent.    The undisputed facts prove Deutsche Bank did not

4     deliberate, and having not declared events of default, didn't

5     deliberate.     We know -- so where events of default occurred,

6     Deutsche Bank did nothing differently, we know that because

7     they told us that across the board.

8                Why did they do nothing differently?        Because their

9     trust administrators, the people who ran these trusts day to

10    day, who dealt with the servicers day to day and the team

11    leaders who supervised that entire group, their 30(b)(6)

12    witness, Mr. Reyes, did not know they had a

13    post-event-of-default duty that was higher than it was before.

14    If you don't know that you have a heightened standard to

15    satisfy, necessarily you didn't deliberate to figure out what

16    to do to satisfy it.      So what do they say that they did to

17    satisfy it?

18               They say they consulted with counsel.        Now your Honor

19    remarked earlier, I think, during Mr. Biron's argument that

20    they consulted internally, but if we look at exactly what they

21    said, they said they consulted with counsel.          And respectfully,

22    your Honor, I don't think they get to say that, because on June

23    27, 2018, Deutsche Bank waived the advice-of-counsel defense.

24    They waived it because they didn't want to disclose those

25    communications.     If they're going to say I was prudent because


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 94 of 103    93
       L83WphoO

1     I consulted with counsel, we are entitled to the substance of

2     those communications, because it is entirely possible they may

3     have consulted with counsel and counsel may have said to them,

4     You need to take action, and they may have said, Well, I'm not

5     going to do that.

6                So the substance of the communication might actually

7     prove that they were imprudent.        The simple fact of talking to

8     lawyers about something doesn't automatically make them

9     prudent.    But we asked for those communications.         They didn't

10    want to turn them over, so they waived advice of counsel.            So

11    they should not now get to rely on that to say, Oh, we were

12    prudent because we talked to counsel.

13               What else did they say they did?

14               They filed proofs of claim and they commenced

15    litigation.     They filed proofs of claim with respect to 38

16    trusts, commenced lawsuits with respect to six trusts, two of

17    them overlapping with the proof-of-claim trusts.           That's 42

18    trusts.    43 trusts there is nothing else that they say they

19    did.   That is not deliberate -- that is an admission of no

20    deliberation as to those 43 trusts, including 18 trusts where

21    they declared events of default.

22               THE COURT:    Why does that follow?      They took actions

23    with respect to various trusts and they didn't take actions

24    with respect to various other trusts.

25               MR. HANDLIN:    But again, we asked in discovery and in


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 95 of 103    94
       L83WphoO

1     the papers, what did you do in response to events of default,

2     and they said we consulted with counsel, we filed proofs of

3     claim and we commenced litigation.

4                THE COURT:    Would you finish up.

5                MR. HANDLIN:    Sure.

6                So as to trusts where they didn't file proofs of claim

7     and they didn't commence litigation, the only thing they have

8     said is they consulted with counsel in response to events of

9     default.    But again, having waived that, I think they are

10    estopped from arguing it.       If you had a list of things, I think

11    that gets erased off your list, leaving them, as to those 43

12    trusts, literally nothing that they have done in response.               And

13    since your Honor is asking me to stop, I will stop here.

14               And by the way, I just want to acknowledge for both

15    sides we know these cases have been an enormous burden because

16    of the amount of trusts, the amount of proof, so I just want to

17    thank your Honor for the heavy lifting.

18               THE COURT:    All right.    Thank you.

19               Ten minutes with respect to the plaintiffs' motion for

20    summary judgment.

21               MR. KRAUT:    Yes, your Honor.     And I'll start by

22    joining Mr. Handlin in thanking the Court for working through

23    this with us.

24               We agree with your Honor's point that what the

25    plaintiffs are seeking here is not appropriate for summary


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 96 of 103   95
       L83WphoO

1     judgment.    It's an advisory opinion on certain provisions, and

2     we believe that that's not appropriate here.

3                In terms of whether prudence can be granted at this

4     stage, as I mentioned earlier, the defendants identified four

5     or five, six cases in our briefs showing that it's not an issue

6     here.    The LNC case that Mr. Handlin cited is literally the

7     only case that plaintiffs cited on this point, and what the

8     court said in that case was that determinations of

9     reasonableness and prudence are fact-intensive and, as a

10    result, talking about Judge Mukasey, denied the investors'

11    motion for summary judgment.        So even a case that they cite for

12    their point doesn't hold up there.

13               In terms of evidence of deliberation, plaintiffs point

14    to Ronaldo Reyes's testimony.        They don't point to Kelly

15    Rodriguez's testimony, and this is significant because Kelly

16    Rodriguez was in the trust management group.          Ronaldo Reyes was

17    not.    Ronaldo Reyes was a team leader of the trust

18    administration group.      Ronaldo Reyes's job didn't change very

19    much before and after an event of default.

20               Kelly Rodriguez would be a person who would be

21    involved in this, and when she was asked --

22               THE COURT:    Hold on.   The plaintiffs are right,

23    though, with respect to the fact that you can't rely upon the

24    fact that your clients consulted counsel as part of the defense

25    or as a means of showing that you acted prudently, isn't that


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 97 of 103   96
       L83WphoO

1     right?

2                MR. KRAUT:    I would disagree, your Honor, for two

3     reasons.

4                One is there's a case, CFIP v. Citibank.         I recall it

5     because I was involved in it, your Honor, and in that case,

6     Judge Rakoff concluded that when considering whether a trustee

7     acted in good faith, the fact that it considered -- that it

8     consulted with counsel as part of its process had value for

9     that purpose.     I know that there are other courts that have

10    ruled on that issue, but my main point would be --

11               THE COURT:    No, no.   Why is that right?      If you want

12    to rely upon the fact that you consulted with counsel, then you

13    decide to waive the confidentiality that otherwise applies to

14    that conversation.      But you have affirmatively decided not to

15    waive the protection of the attorney-client privilege, so how

16    can you rely on the fact that you consulted with counsel?

17               MR. KRAUT:    I would say as to that case, your Honor,

18    Judge Rakoff held that there's a difference between advice

19    relying on exculpation for good faith, acting in good faith and

20    reasonable versus advice of counsel, and because the trustee

21    chose not to rely on advice of counsel, like we are not relying

22    on advice of counsel, it would not consider that exculpation,

23    but in that case the court considered it.

24               THE COURT:    What's the name of Judge Rakoff's case?

25               MR. KRAUT:    CFIP v. Citibank.     It's from 2010.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 98 of 103   97
       L83WphoO

1                But the main point I want to make on this issue, your

2     Honor, is that if the Court decides that it won't consider that

3     the trustee consulted with counsel -- and the testimony is full

4     of references to that, where Kelly Rodriguez said she talked

5     with counsel on a regular basis, we consulted with counsel on

6     all events of default -- I don't think that means that

7     plaintiffs get to stand up and say that the trustee did

8     nothing.    It's one thing to say we can't rely on the advice,

9     but they don't get to stand up and say we did nothing by

10    reading out of all process is an important step in the process.

11    And this is their motion for summary judgment, and they're

12    saying we did nothing, and I don't think they get to go that

13    far.

14               Mr. Handlin says that as to the trusts for which

15    Deutsche Bank does not acknowledge an event of default, that

16    is -- I don't think this was his term; I'll use it -- per se

17    evidence that there was no prudent-person standard met.            But if

18    you look at what the trustee actually did in those instances,

19    even if they did not notice an event of default and believe

20    their own prudent-person standard, what the trustee did in most

21    instances, I believe, would meet the prudent-person standard.

22               When there was a servicer attestation of compliance

23    that was late, they had a policy and procedure where they would

24    follow up and go get it.       What would a prudent person do who is

25    expecting a certificate that hasn't come in?          They'd go get it.


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 99 of 103   98
       L83WphoO

1                If a prudent person heard media allegations of

2     robo-signing, what might they do?        They might write to the

3     servicers.    The plaintiffs' slide deck includes a letter, and

4     they say that the trustee reached out to servicers to try to

5     get information about this.       That supports our case, not

6     theirs.    It also shows that the trustee didn't have trust- and

7     loan-specific evidence of breaches, because it wouldn't have

8     sent the letters.      It sent the letters to learn them, to

9     identify them.

10               So if you look at what the trustee did in each of

11    these instances, when you have instances like the plaintiffs

12    identified about property maintenance, what would a prudent

13    person do there?     They identified the property violations to

14    the servicer by keystroking their own systems.          They let the

15    servicers know about them.       They met with municipalities to try

16    to put the servicers in touch with the, the servicers in touch

17    with the cities.     They ultimately sent notices to holders to

18    let them know about notices that they had sent to servicers.

19               So where prudence is an issue of fact, even as to the

20    disputed events of default, for lack of a better term,

21    plaintiffs can't get summary judgment by saying that the

22    trustee necessarily did nothing in those situations.

23               How am I doing on time?

24               THE COURT:    All right.

25               MR. KRAUT:    I think that's a good place to stop, your


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 100 of 103 99
       L83WphoO

1      Honor.

2                THE COURT:    OK.   I said I would let the defendants

3      have a reply for three minutes.       Even though your colleague

4      graciously ceded back three minutes, go ahead.

5                MR. BIRON:    Thank you, your Honor.

6                A few points.

7                First of all, on the lack of standing as to sold

8      certificates, plaintiffs' counsel represented that Commerzbank

9      knew the location of the buyer, of the actual buyer.          That's

10     incorrect.    In Commerzbank's interrogatory response, which is

11     at our Commerzbank 56.1 --

12               THE COURT:    No, they said they didn't know.

13               MR. BIRON:    Correct.   They didn't know who the actual

14     buyer was.    They admitted that at paragraph 44.1 of the 56.1

15     statement.

16               Second of all, with respect to DTC's involvement, it

17     is equally important under the center-of-gravity test.          Among

18     the other factors courts consider is the place of performance

19     and location of the subject matter.

20               Here, the certificates were registered to the DTC,

21     which is located in New York, which means, as Judge Pauley

22     found, that's the location of the subject matter.         Moreover,

23     the sale and the transfer occurred on the DTC's books, which is

24     in New York.    That's the place of performance.

25               Next, with respect to the loan-by-loan trust-by-trust


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 101 of 103 100
       L83WphoO

1      point, there was some discussion that it only relates to

2      liability.    That is incorrect.     It's an incorrect statement of

3      the law, and I'll quote from Judge Caproni in Phoenix Light v.

4      Bank of New York, this court joins -- let me start again, your

5      Honor.   "This court joins other courts in this district in

6      holding that plaintiff's lack of loan- or trust-specific proof

7      relative to Bank of New York-Mellon's knowledge of any breach

8      is fatal to their claims."

9                Again, your Honor, the loan-by-loan proof relates to

10     whether or not the trustee was put on notice and had knowledge

11     of a loan-specific breach, and that is not a phase 2 issue.

12               With respect to the document-defect claims, I'd just

13     refer your Honor to our reply brief, starting at page 26, which

14     sets forth the record and makes clear that what we moved on on

15     our motion to dismiss is for any repurchase claim related to a

16     document defect identified in the final exception report

17     delivered at or near the closing of the transaction.          And your

18     Honor, I respectfully submit that's the motion that you

19     granted, and those claims are of this case.        And they're not

20     revived by 2 percent letters that were sent later that

21     identified, at most, that those document defects continued.           If

22     that duty was breached, it was breached the first time the

23     final exception report was received.

24               Finally, the German statute of limitations, with

25     respect to the point about Phoenix Light, that there was no


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 102 of 103 101
       L83WphoO

1      trust, that's incorrect.      It's clear, and I refer your Honor to

2      page 17 of our moving brief, that Phoenix Light transferred the

3      certificates to the indentured trustee, and the language in the

4      agreement is Phoenix Light transfers/grants, "All of Phoenix's

5      rights, title and interest in and to the asset portfolio

6      whether now owned or existing hereafter arising or acquired."

7      That's at exhibit 96 to our -- it was submitted in connection

8      with our summary -- I'm sorry, with our Phoenix Light summary

9      judgment motion.

10               The Second Circuit has held that such clauses effect a

11     complete transfer to an indentured trustee, and thus, any

12     claims relating to the RMBS certificates in securitized asset

13     portfolio are held by the indentured trustee in trust for the

14     trust beneficiaries.

15               I will cite to two Second Circuit cases.

16               THE COURT:    Finish up.

17               MR. BIRON:    The first one is NCUA v. U.S. Bank, 898

18     F.3d 243, pin cite 253.

19               The other case is affirming a lower court decision.

20     It's the Triaxx v. Bank of New York-Mellon case, and the

21     citation is 741 F.App'x 751.

22               The last point I would like to make --

23               THE COURT:    I said finish up.

24               MR. BIRON:    OK.

25               Between knowledge of factual circumstances and coming


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
     Case 1:15-cv-10031-JGK-DCF Document 276-1 Filed 08/10/21 Page 103 of 103 102
       L83WphoO

1      up with a legal theory, there's a difference, and the idea that

2      because plaintiffs did not come up with a legal theory that

3      they could pursue claims against a trustee is in any way

4      relevant to the German statute of limitations analysis is

5      completely incorrect.

6                Thank you, your Honor.

7                THE COURT:    OK.   Thank you, all.    I'll take the

8      motions under advisement.      I appreciated the arguments,

9      particularly under the difficult circumstances, and I thank the

10     reporter for all of the time.

11               All right.    Be well.   Stay healthy.

12               (Adjourned)

13

14

15

16

17

18

19

20

21

22

23

24

25


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805-0300
